Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 1 of 77 PageID 505




                   UNITED STATES DISTRICT COURT
           MIDDLE DISTRICT OF FLORIDA—ORLANDO DIVISION


PHYLLIS GRAYSON; and PHILLIP
PENSON; individually and on behalf of
all other similarly situated,                Case No.: 20-cv-01770

                       Plaintiffs,           SECOND AMENDED CLASS
                                             ACTION COMPLAINT
v.
LOCKHEED MARTIN CORPORATION                  JURY TRIAL DEMANDED

                      Defendant.



      Plaintiffs Phyllis Grayson and Phillip Penson, individually and on behalf of

putative classes of all other similarly situated persons (the “Classes” or “Members

of the Classes”), sue Defendant Lockheed Martin Corporation and, based on

personal knowledge and on investigation of counsel and review of public documents

and information, alleges as follows:

                                INTRODUCTION

      1.     Plaintiffs bring this class action against Lockheed Martin Corporation,

the owner and operator of weapons manufacturing facilities at 5600 Sand Lake Road,

Orlando, FL 32819 (“Orlando Facility”) for damages resulting from Defendant’s

dangerous and reckless mismanagement of extremely hazardous toxins, including,

but not limited to, heavy metals, persistent environmental pollutants, and Volatile

Organic Compounds (“VOC”).
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 2 of 77 PageID 506




      2.     Lockheed Martin’s dangerous failures at the Orlando Facility occurred

over decades. The Orlando Facility manufactures weaponry and associated

components and began operations in 1957. The operations at the Orlando Facility

utilize chemicals that are among the most toxic to human health on earth and require

the utmost care and handling.

      3.     Instead of carefully managing these toxins from the moment they

arrived at the facility, and ensuring they were properly used, stored, and disposed of,

Lockheed Martin stored toxins in leaking storage tanks, collected and transported

waste materials in leaking underground piping systems, and dumped thousands of

tons of highly toxic waste sludges into trenches dug throughout the Orlando Facility.

      4.     Lockheed Martin’s stunning indifference to environmental protection

and human health resulted in staggering levels of contamination at the Orlando

Facility. For instance, the EPA has set a regulatory limit of five parts per billion, and

a goal of 0 parts per billion (“ppb”), for contaminants such as trichloroethylene and

methylene chloride. Trichloroethylene has been detected in concentrations as high as

386,000 ppb in groundwater under the Orlando Facility. Methylene Chloride has

been detected in concentrations as high as 213,600 ppb in groundwater under the

Orlando Facility.

      5.     Trichloroethylene and methylene chloride, like many of the

contaminants Lockheed Martin dumped into the soil and groundwater at the Orlando


                                           2
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 3 of 77 PageID 507




Facility, are chemicals that do not occur naturally. They are known as Volatile

Organic Compounds because they are unstable and vaporize into the air from

contaminated soil and groundwater. Once these chemicals are airborne, they can be

inhaled and cause profoundly harmful effects to the human body.

      6.      The contaminants Lockheed Martin dumped into soil and groundwater

at the Orlando Facility damage virtually every human bodily system. These

contaminants have intense effects on the central nervous system, cause blood

disorders, are toxic to the liver, kidneys, skin, heart and the immune system. These

contaminants damage the respiratory system, skeletal system, reproductive system,

and endocrine system and cause birth defects and developmental disorders.

      7.      Many of the contaminants Lockheed Martin dumped into soil and

groundwater at the Orlando Facility are powerful carcinogens and cause a wide array

of cancers.

      8.      The contaminants Lockheed Martin dumped into soil and groundwater

at the Orlando Facility are harmful to humans through any route of exposure. They

will damage human health if they are inhaled, swallowed, or dermally contacted.

      9.      The severe and widespread soil and groundwater contamination at the

Orlando Facility poses extreme risks to those who live and work nearby. Plaintiffs

and Members of the Medical Monitoring Class have been and continue to be exposed

to this contamination by activities that cause contaminated soils to become airborne


                                         3
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 4 of 77 PageID 508




and move offsite. Due to the volatile nature of the contaminants originating from the

Orlando Facility, Plaintiffs and Members of the Medical Monitoring Class have also

been exposed to contaminants that have off-gassed from the soil and groundwater.

      10.    After creating an environmental nightmare at the Orlando Facility,

Lockheed Martin’s subsequent efforts to treat contaminated soil and groundwater

Orlando Facility have perversely increased the risks of exposure and harm to those

working and living nearby.

      11.    Lockheed Martin installed numerous packed tower air strippers and air

sparge systems designed to separate contaminants from millions of gallons of

groundwater. Likewise, several soil vapor extraction systems were installed to

remove contaminants from millions of tons of soil.

      12.    These air strippers, air sparge systems, and soil vapor extraction systems

do not destroy the contaminants, they merely induce a phase change which causes

the pollutants to become gaseous. To protect residents and workers nearby from

exposure, the air strippers and soil vapor extraction systems would have to collect the

gaseous toxins in sealed collection systems.

      13.    Astonishingly, Lockheed Martin failed to contain the gaseous toxins

extracted from the soil and groundwater treatment systems, but instead expelled

concentrated amounts of these harmful chemicals directly into the air that Plaintiffs

and Members of the Medical Monitoring Class breathe.


                                          4
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 5 of 77 PageID 509




         14.   In doing so, Lockheed Martin addressed a situation which was already

hazardous to Plaintiffs and Members of the Medical Monitoring Class, by recklessly

increasing their risks and the amounts of exposure to the contamination at the Orlando

Facility.

         15.   Over the years, Lockheed Martin sold certain parcels of the Orlando

Facility, and near the Orlando Facility, for redevelopment, further increasing the

number of individuals who would be exposed to Lockheed Martin’s contamination.

After selling these parcels, Lockheed Martin remained responsible for and continued

to engage in activities that caused its contamination in soil and groundwater to

become airborne, and inhaled by Plaintiffs and Members of the Medical Monitoring

Class.

         16.   Throughout this time, Lockheed Martin continued to engage in

manufacturing operations at the Orlando Facility that caused numerous additional

tons of hazardous air pollutants and VOCs to enter the air and be inhaled by Plaintiffs

and Members of the Medical Monitoring Class.

         17.   The illnesses, diseases, and disease processes that exposure to Lockheed

Martin’s toxic wastes can cause is often latent, meaning not easily detected without

diagnostic testing, particularly in their early stages.

         18.   As a result of Lockheed Martin’s irresponsible and reckless conduct,

Plaintiffs and Members of the Medical Monitoring Class have been exposed to toxic


                                            5
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 6 of 77 PageID 510




wastes known to cause cancer and other serious debilitating diseases. As a result of

their exposure, Plaintiffs and Members of the Medical Monitoring Class suffer a

presently increased risk of illnesses, diseases, and disease processes. This present and

increased risk of illnesses, diseases, and disease processes has caused Plaintiffs and

Members of the Medical Monitoring Class to have a present medical need for

diagnostic testing (also known as medical monitoring) for the early detection of those

illnesses, diseases, and disease processes, including cancer, multiple sclerosis, and

other serious debilitating diseases that can be caused by Lockheed Martin’s toxic

wastes. Monitoring procedures exist which make possible the early detection of

cancer, multiple sclerosis, and other serious debilitating diseases caused by Lockheed

Martin’s toxic wastes and differ from those that would be prescribed in the absence

of exposure. Medical monitoring is reasonably and medically necessary for those

exposed to ensure that latent disease processes can be immediately identified and

aggressively treated. Plaintiffs and Members of the Medical Monitoring Class have

been injured by the present need to incur the costs of diagnostic testing for the early

detection of illness, diseases, and disease processes.

      19.    As a result of Lockheed Martin’s irresponsible, reckless, and continued

conduct, Plaintiff Phyllis Grayson and Members of the Homeowners Class have

suffered a diminution in the value of their homes.




                                           6
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 7 of 77 PageID 511




      20.    Plaintiffs, individually and on behalf of Members of the Classes, seek

compensatory damages arising out of chemical releases, discharges, and leaks from

the Orlando Facility. These damages include the cost of a medical monitoring

program for continual screening and detection of illnesses, diseases, or disease

processes necessitated by the exposure to toxic wastes released by Defendant, and a

diminution in the value of their homes.

                                    PARTIES

      21.    Plaintiff Phyllis Grayson is a citizen of Florida and lives in Orange

County, Florida. Because of Defendant’s operations at the Orlando Facility, Plaintiff

Grayson has been exposed to and consumed harmful levels of contamination and has

suffered a diminution in the value of her home.

      22.    Plaintiff Phillip Penson is a citizen of Florida and lives in Orange

County, Florida. Because of Defendant’s operations at the Orlando Facility, Plaintiff

Penson has been exposed to and consumed harmful levels of contamination.

      23.    Defendant Lockheed Martin Corporation is a Delaware corporation

with its headquarters and principal place of business at 6801 Rockledge Drive,

Bethesda, Maryland 60093. At all relevant times, Lockheed Martin and its

predecessors in interest in law and fact owned and operated the Orlando Facility.




                                          7
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 8 of 77 PageID 512




                             JURISDICTION AND VENUE

      24.    This Court has subject matter jurisdiction over this action under the

Class Action Fairness Act, 28 U.S.C. § 1332(d). The amount in controversy exceeds

$5 million, exclusive of interest and costs. There are more than 100 putative Members

of the Classes, and at least some Members of the proposed Classes have a different

citizenship from the Defendant.

      25.    This Court has jurisdiction over Lockheed Martin because Lockheed

Martin operates the Orlando Facility in this District. Through its regular business

operations in this District, Lockheed Martin intentionally and regularly avails itself

of the markets and jurisdiction in this District, conferring this Court with personal

jurisdiction over Lockheed Martin.

      26.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1) and

(2) because a substantial part of the events and omissions giving rise to this action

occurred in this District, Defendant’s operations in this District caused contamination

to be emitted within this District, causing harm to Plaintiffs and Members of the

Classes residing and working in this District.

                                STATEMENT OF FACTS

A.    THE ORLANDO FACILITY

      27.    The Orlando Facility was built and began operations in 1957. The

facility was initially owned and operated by the Martin Company, which became


                                          8
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 9 of 77 PageID 513




Martin Marietta in 1961. In March 1995, Martin Marietta and Lockheed Corp.

merged to become Lockheed Martin.

      28.    The facility occupies a site approximately 2.5 miles by 1.8 miles

between Sand Lake Road to the north, Bee Line Expressway to the south, and

Universal Boulevard (formerly known as Republic Drive) to the west. It is

approximately a half mile from Sea World and a mile from Universal Studios.

      29.    Throughout the course of its operations, the Orlando Facility has been

used to manufacture heavy weaponry and artillery, including nuclear capable

Pershing ballistic missiles, nuclear capable Sprint antiballistic missiles, Walleye and

Bullpup guided missiles, Lacrosse and Patriot surface to air missiles, and Hellfire air

to surface missiles. The facility also produced communications and microelectronics

systems, processed and reproduced photographic imagery, and engaged in plating

and micro-plating activities. Lockheed Martin serviced and modified helicopters and

armored vehicles at the facility and operated a two-mile long laser target range. Other

areas of focus at the Orlando Facility include electro-optics, smart munitions, anti-

armor, and air defense technologies.

      30.    Since beginning operations at the Orlando Facility, Lockheed Martin

has been storing, utilizing, and disposing of toxic chemicals for process operations.




                                          9
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 10 of 77 PageID 514




 B.    LOCKHEED MARTIN’S TOXIC MISMANAGEMENT

       31.    The operations at the Orlando Facility generated dangerous wastes

 including metal cuttings and scraps, oils and greases, electroplating solutions and

 sludge, metallic hydroxide sludge, acid and alkali solutions, cyanide, chromate rinse

 waste, spent acid solutions, waste-cutting oils, and various solvents used to degrease

 machinery and weaponry. Additionally, the Orlando Facility stored large volumes of

 chemicals to be used in the facility’s operations.

       32.    The chemicals stored and used at the Orlando Facility and the wastes

 generated by the facility’s operations are extremely dangerous to human health. The

 utmost care and attention are required to ensure that these materials are properly

 stored, transported, collected, and disposed.

       33.    Because of the danger inherent to the toxins used at the Orlando Facility,

 the risks posed to human health can never be eliminated. However, the risks of

 exposure can be greatly exacerbated if these toxins are mismanaged, as they were by

 Lockheed Martin.

       34.    Lockheed Martin’s storage, transportation, collection, and disposal

 practices at the Orlando Facility were outrageously and recklessly indifferent to

 human health.

       35.    The Main Plant area, at the northern portion of the Orlando Facility, has

 been involved in electroplating and waste treatment operations since becoming


                                           10
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 11 of 77 PageID 515




 operational in 1958. The electroplating operations involved heat treatment, vapor

 degreasing, electro/electroless plating of chromium, copper and nickel into various

 components, and the chemical conversion coating of aluminum. Wastewater

 treatment operations consisted predominantly of the treatment of electroplating rinse

 water.

          36.   Since 1958, electroplating operations have included an initial

 degreasing step which utilized a solvent bath of either trichloroethylene (“TCE”) or

 tetrachloroethylene (“PCE”) and 1,1,1-trichloroethane (“Methyl Chloroform”).

 Cyanide was then used in plating bath operations. Acid and alkaline rinse water

 wastes from the plating operations were neutralized with concentrated sodium

 hydroxide or sulfuric acid. Hexavalent chromium was a byproduct of these operations

 as well. The sludges remaining from these operations were pumped to a sludge

 storage tank. Cyanide wastes were transferred to cyanide captive pits and batch tanks.

          37.   The initial system design at the Orlando Facility collected plating

 operation wastes in concrete troughs that transferred the wastes to captive pits. These

 troughs leaked into underlying soils for many years, perhaps as early as the late

 1950’s. Further, lines carrying solvents to collection and treatment systems leaked,

 causing further contamination.

          38.   The contamination underneath and surrounding the Main Plant is

 extensive, both in soil and groundwater. Multiple additional sites of soil and


                                           11
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 12 of 77 PageID 516




 groundwater contamination exist at the facility within close proximity to the Main

 Plant.

          39.   Beginning in 1959, Lockheed Martin received and stored hazardous

 materials and toxic chemicals at the northwest boundary of the Orlando Facility,

 adjacent to Sand Lake Road. The hazardous materials and toxic chemicals stored in

 this area were repeatedly mismanaged by Lockheed Martin, causing the soil and

 groundwater in this area to become heavily contaminated. Processes undertaken in

 this area further contributed to the contamination. Lockheed Martin discharged

 wastes from oil filled transformers and drained industrial wastewaters and process

 discharges directly to soil in this area.

          40.   Between 1958 and 1964, Lockheed Martin operated an incinerator in an

 area used for assembling and testing nuclear capable Pershing Ballistic Missiles. This

 area was also used to dump equipment, printed circuit boards, scrap metal, and toxic

 contaminants from 1958 to 1998. These activities caused this area to become heavily

 contaminated.

          41.   From 1958 to 1967, Lockheed Martin dumped 5,180 tons of metallic

 hydroxide sludge and other hazardous wastes in an unlined 3.5 acre landfill in the

 central area of the facility.

          42.   In the late 1960’s and early 1970’s, Lockheed Martin dug shallow

 unlined trenches across eight acres of land on the west-central portion of the Orlando


                                             12
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 13 of 77 PageID 517




 Facility and filled the trenches with 1,700 cubic feet of toxic sludge and 3,700 tons

 of other hazardous wastes.

       43.    In the early 1970’s, Lockheed Martin dug shallow unlined trenches

 across 3.5 acres on the western boundary of the Orlando Facility and filled the

 trenches with 1,200 cubic feet of toxic sludge. Lockheed Martin then constructed a

 canal, called the New-Over Canal, that received wastes from these trenches and

 carried them off in surface waters.

       44.    From 1973 to 1983, Lockheed Martin dumped 7,800 tons of hazardous

 wastes in an 11-acre landfill on the Southeast portion of the Orlando Facility. Three

 sludge ponds adjacent to the landfill were filled to capacity with sludges, including

 metal hydroxide sludge generated from spent plating solutions and cyanide bearing

 wastes. A large “sludge cake” was also disposed at this site.

       45.    In 1981 and 1982, Lockheed Martin dug shallow unlined ditches across

 five acres on the south-central portion of the Orlando Facility and filled them with

 1,900 tons of hazardous wastes.

       46.    For many years prior to 1985, Lockheed Martin collected, stored, and

 transported toxic wastes from the Orlando Facility’s Microelectronics Center in an

 inaccessible and complicated maze of underground piping and solvent holding tanks.

 Lockheed Martin operated this collection system for many years despite the piping

 being in a state of disrepair and leaking highly toxic wastes into soil and groundwater.


                                           13
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 14 of 77 PageID 518




        47.    These activities, along with others undertaken by Lockheed Martin at

 the Orlando Facility have resulted in extensive and profound contamination of soil

 and groundwater throughout the site. There are, and have been, numerous plumes of

 highly contaminated groundwater underneath the Orlando Facility. Additionally,

 large areas of highly toxic soil exist, and have existed, throughout the Orlando

 Facility.

        48.    Lockheed Martin’s ongoing operations continue to utilize large volumes

 of VOCs, hazardous air pollutants, and other toxic substances. These operations have

 resulted in further emission of harmful chemicals and additional exposure to

 Plaintiffs and Members of the Classes, further increasing their risks of illness.

 C.     CONTAMINATION LOCKHEED MARTIN DUMPED INTO THE
        SOIL, GROUNDWATER, AND AIR AT THE ORLANDO FACILITY

        49.    Trichloroethylene (“TCE”) is an artificial VOC that does not occur in

 nature. It is colorless and odorless unless present in extremely high and dangerous

 concentrations. Above 28,000 ppb, TCE has a sweet odor similar to ether or

 chloroform.1 Because it is volatile, it readily converts to a gas and travels through air

 with wind. It also moves through soil and groundwater. Due to Lockheed Martin’s

 unreasonable, reckless, and egregious conduct, dangerous levels of TCE are, and



 1
  EPA Fact Sheet—TCE, January 2017.
 https://19january2017snapshot.epa.gov/sites/production/files/2016-
 09/documents/trichloroethylene.pdf
                                               14
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 15 of 77 PageID 519




 have been, present in the soil and groundwater at the Orlando Facility. The

 concentrations of TCE detected at the Orlando Facility can cause extremely harmful

 effects whether exposure occurs through inhalation, ingestion, or dermal contact.

 These harmful effects include, but are not limited to, damage and toxicity to the

 nervous system, liver, kidneys, immune system, endocrine system, reproductive

 system, neurological defects, and developmental defects.2 TCE is a potent human

 carcinogen. It is classified by the International Agency for Research on Cancer

 (“IARC”) as “carcinogenic to humans” and classified as a “known human

 carcinogen” by the U.S. Department of Health and Human Services (“HHS”). The

 U.S. Environmental Protection Agency (“EPA”) has characterized TCE as “likely to

 be carcinogenic to humans by all routes of exposure.”3 TCE can cause numerous

 types of cancer, including but not limited to, kidney cancer, liver cancer, malignant

 lymphoma, non-Hodgkin’s lymphoma, leukemia, testicular cancer, and lung tumors.4

        50.    Tetrachloroethylene (“PCE”) is an artificial VOC that does not occur in

 nature. It is colorless and odorless unless present in extremely high and dangerous

 concentrations. Above 1,000 ppb, TCE has a sharp, sweet odor.5 Because it is


 2
   ATSDR Toxicological Profile for TCE, June 2019.
 https://www.atsdr.cdc.gov/toxprofiles/tp19.pdf
 3
   ATSDR Toxicological Profile for TCE, June 2019.
 https://www.atsdr.cdc.gov/toxprofiles/tp19.pdf
 4
   ATSDR Toxicological Profile for TCE, June 2019.
 https://www.atsdr.cdc.gov/toxprofiles/tp19.pdf
 5
   EPA Fact Sheet—PCE, January 2017. https://www.epa.gov/sites/production/files/2016-
 09/documents/tetrachloroethylene.pdf
                                             15
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 16 of 77 PageID 520




 volatile, it readily converts to a gas and travels through air with wind. It also moves

 through soil and groundwater. Due to Lockheed Martin’s unreasonable, reckless and

 egregious conduct, dangerous levels of PCE are, and/or have been, present in the soil

 and groundwater at the Orlando Facility. The concentrations of PCE detected at the

 Orlando Facility can cause extremely harmful effects whether exposure occurs

 through inhalation, ingestion, or dermal contact. These harmful effects include, but

 are not limited to, damage and toxicity to the nervous system, liver, kidneys,

 reproductive system, unborn children, brain chemistry, and developmental defects.6

 PCE is a potent human carcinogen. It is classified by the IARC as “probably

 carcinogenic to humans,” and the EPA has characterized PCE as “likely to be

 carcinogenic to humans by all routes of exposure.”7 PCE can cause numerous types

 of cancer, including but not limited to, bladder cancer, multiple myeloma, non-

 Hodgkin’s lymphoma, liver cancer, kidney cancer, and cancers of the blood system.8

        51.    1,1,1-Trichloroethane (“Methyl Chloroform”), is an artificial VOC that

 does not occur in nature. It is colorless and odorless unless present in extremely high

 and dangerous concentrations. Above 120,000 ppb, Methyl Chloroform has a sharp,




 6
   ATSDR Toxicological Profile for PCE, June 2019.
 https://www.atsdr.cdc.gov/toxprofiles/tp18.pdf
 7
   ATSDR Toxicological Profile for PCE, June 2019.
 https://www.atsdr.cdc.gov/toxprofiles/tp18.pdf
 8
   ATSDR Toxicological Profile for PCE, June 2019.
 https://www.atsdr.cdc.gov/toxprofiles/tp18.pdf
                                             16
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 17 of 77 PageID 521




 sweet odor similar to chloroform.9 Because it is volatile, it readily converts to a gas

 and travels through air with wind. It also moves through soil and groundwater. Due

 to Lockheed Martin’s unreasonable, reckless and egregious conduct, dangerous

 levels of Methyl Chloroform are or have been, present in the soil and groundwater at

 the Orlando Facility. The concentrations of Methyl Chloroform detected at the

 Orlando Facility can cause harmful effects whether exposure occurs through

 inhalation, ingestion, or dermal contact. These harmful effects include, but are not

 limited to, damage to the nervous system, liver, kidneys, reproductive system, and

 unborn children.10

        52.    Vinyl Chloride is an artificial VOC that does not occur in nature. It is

 colorless and odorless unless present in extremely high and dangerous

 concentrations. Above 3,000,000 ppb, Vinyl Chloride has a mild, sweet odor.11

 Because it is volatile, it readily converts to a gas and travels through air with wind. It

 also moves through soil and groundwater. Due to Lockheed Martin’s unreasonable,

 reckless and egregious conduct, dangerous levels of Vinyl Chloride are, and have

 been, present in the soil and groundwater at the Orlando Facility. The concentrations

 of Vinyl Chloride detected at the Orlando Facility can cause extremely harmful


 9
   EPA Fact Sheet— Methyl Chloroform, January 2017.
 https://www.epa.gov/sites/production/files/2016-09/documents/methyl-chloroform.pdf
 10
    ATSDR Toxicological Profile for Methyl Chloroform, July 2006.
 https://www.atsdr.cdc.gov/toxprofiles/tp70.pdf
 11
    ATSDR Toxicological Profile for Vinyl Chloride, July 2006.
 https://www.atsdr.cdc.gov/toxprofiles/tp20.pdf
                                             17
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 18 of 77 PageID 522




 effects whether exposure occurs through inhalation, ingestion, or dermal contact.

 These harmful effects include, but are not limited to, damage and toxicity to the

 nervous system, cardiovascular system, lungs, liver, kidneys, reproductive system,

 unborn children, and nerve damage.12 Vinyl Chloride is a potent human carcinogen.

 It is classified by the IARC as “carcinogenic to humans,” and the EPA has

 characterized PCE as “a human carcinogen.”13 Vinyl Chloride can cause numerous

 types of cancer, including, but not limited to liver cancer, brain cancer, breast cancer,

 and hematopoietic cancers.14

        53.    Methylene Chloride is an artificial VOC that does not occur in nature.

 It is colorless and odorless unless present in extremely high and dangerous

 concentrations. Above 200,000 ppb, Methylene Chloride has a mild, sweet odor.15

 Because it is volatile, it readily converts to a gas and travels through air with wind. It

 also moves through soil and groundwater. Due to Lockheed Martin’s unreasonable,

 reckless and egregious conduct, dangerous levels of Methylene Chloride are, and

 have been, present in the soil and groundwater at the Orlando Facility. The

 concentrations of Methylene Chloride detected at the Orlando Facility can cause


 12
    ATSDR Toxicological Profile for Vinyl Chloride, July 2006.
 https://www.atsdr.cdc.gov/toxprofiles/tp20.pdf
 13
    ATSDR Toxicological Profile for Vinyl Chloride, July 2006.
 https://www.atsdr.cdc.gov/toxprofiles/tp20.pdf
 14
    ATSDR Toxicological Profile for Vinyl Chloride, July 2006.
 https://www.atsdr.cdc.gov/toxprofiles/tp20.pdf
 15
    ATSDR Toxicological Profile for Methylene Chloride, September 2000.
 https://www.atsdr.cdc.gov/toxprofiles/tp14.pdf
                                             18
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 19 of 77 PageID 523




 extremely harmful effects whether exposure occurs through inhalation, ingestion, or

 dermal contact. These harmful effects include, but are not limited to, damage and

 toxicity to the liver, kidneys, ocular system, unborn children, nervous system,

 cardiovascular system, and lungs.16 Methylene Chloride is a potent carcinogen. The

 EPA has characterized Methylene Chloride as “a probable cancer causing agent in

 humans.”17 Methylene Chloride can cause numerous types of cancer, including but

 not limited to, lung cancer, liver cancer, breast cancer, and mouth cancer.18

        54.    Toluene is a VOC that is found naturally in crude oil. It is colorless and

 odorless unless present in extremely high and dangerous concentrations. Above 2,140

 ppb, Toluene has a sweet, pungent odor.19 Because it is volatile, it readily converts to

 a gas and travels through air with wind. It also moves through soil and groundwater.

 Due to Lockheed Martin’s unreasonable, reckless and egregious conduct, dangerous

 levels of Toluene are, and have been, present in the soil and groundwater at the

 Orlando Facility. The concentrations of Toluene detected at the Orlando Facility can

 cause extremely harmful effects whether exposure occurs through inhalation,

 ingestion, or dermal contact. These harmful effects include, but are not limited to,


 16
    ATSDR Toxicological Profile for Methylene Chloride, September 2000.
 https://www.atsdr.cdc.gov/toxprofiles/tp14.pdf
 17
    ATSDR Toxicological Profile for Methylene Chloride, September 2000.
 https://www.atsdr.cdc.gov/toxprofiles/tp14.pdf
 18
    ATSDR Toxicological Profile for Methylene Chloride, September 2000.
 https://www.atsdr.cdc.gov/toxprofiles/tp14.pdf
 19
    ATSDR Toxicological Profile for Toluene, June 2017.
 https://www.atsdr.cdc.gov/toxprofiles/tp56.pdf
                                             19
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 20 of 77 PageID 524




 damage and toxicity to the nervous system, brain, immune system, kidney, liver,

 lungs, reproductive system, unborn children, and developmental defects.20

        55.    Benzene is a VOC that is found naturally in crude oil. It is colorless and

 odorless unless present in extremely high and dangerous concentrations. Above

 60,000 ppb, Benzene has a sweet odor.21 Because it is volatile, it readily converts to

 a gas and travels through air with wind. It also moves through soil and groundwater.

 Due to Lockheed Martin’s unreasonable, reckless and egregious conduct, dangerous

 levels of Benzene are, and have been, present in the soil and groundwater at the

 Orlando Facility. The concentrations of Benzene detected at the Orlando Facility can

 cause extremely harmful effects whether exposure occurs through inhalation,

 ingestion, or dermal contact. These harmful effects include, but are not limited to,

 damage and toxicity to the blood, bone marrow, immune system, reproductive

 system, and unborn children.22 Benzene is a potent human carcinogen. It is classified

 by HHS as a “known carcinogen”; IARC and EPA have both determined that benzene

 is “carcinogenic to humans,” and the EPA has characterized Benzene as “a human




 20
    ATSDR Toxicological Profile for Toluene, June 2017.
 https://www.atsdr.cdc.gov/toxprofiles/tp56.pdf
 21
    ATSDR Toxicological Profile for Benzene, August 2007.
 https://www.atsdr.cdc.gov/toxprofiles/tp3.pdf
 22
    ATSDR Toxicological Profile for Benzene, August 2007.
 https://www.atsdr.cdc.gov/toxprofiles/tp3.pdf
                                             20
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 21 of 77 PageID 525




 carcinogen.”23 Benzene can cause numerous types of cancer, including, but not

 limited to leukemia.24

       56.    Chlorobenzene is an artificial VOC that does not occur in nature.

 Because it is volatile, it readily converts to a gas and travels through air with wind. It

 also moves through soil and groundwater. Due to Lockheed Martin’s unreasonable,

 reckless and egregious conduct, dangerous levels of Chlorobenzene are, and have

 been, present in the soil and groundwater at the Orlando Facility. The concentrations

 of Chlorobenzene detected at the Orlando Facility can cause extremely harmful

 effects whether exposure occurs through inhalation or ingestion. These harmful

 effects include, but are not limited to, damage and toxicity to the blood, bone marrow,

 liver, kidneys, immune system, and nervous system.25

       57.    Ethylbenzene is a VOC that is found naturally in coal tar. It is colorless

 and odorless unless present in extremely high and dangerous concentrations. Above

 2,300 ppb, Ethylbenzene has a sweet, gas-like odor.26 Because it is volatile, it readily

 converts to a gas and travels through air with wind. It also moves through soil and

 groundwater. Due to Lockheed Martin’s unreasonable, reckless and egregious


 23
    ATSDR Toxicological Profile for Benzene, August 2007.
 https://www.atsdr.cdc.gov/toxprofiles/tp3.pdf
 24
    ATSDR Toxicological Profile for Benzene, August 2007.
 https://www.atsdr.cdc.gov/toxprofiles/tp3.pdf
 25
    ATSDR Toxicological Profile for Chlorobenzene, December 2019.
 https://www.atsdr.cdc.gov/toxprofiles/tp131.pdf
 26
    ATSDR Toxicological Profile for Ethylbenzene, November 2010.
 https://www.atsdr.cdc.gov/toxprofiles/tp110.pdf
                                            21
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 22 of 77 PageID 526




 conduct, dangerous levels of Ethylbenzene are, and have been, present in the soil and

 groundwater at the Orlando Facility. The concentrations of Ethylbenzene detected at

 the Orlando Facility can cause extremely harmful effects whether exposure occurs

 through inhalation, ingestion, or dermal contact. These harmful effects include, but

 are not limited to, damage and toxicity to the inner ear and hearing, kidney,

 respiratory system, nervous system, eyes, and blood.27

        58.    1,2-dichlorobenzene (“1,2-DCB”) is an artificial VOC that does not

 occur in nature. It is colorless and odorless unless present in extremely high and

 dangerous concentrations. Above 50,000 ppb, 1,2-DCB has a pleasant, aromatic

 odor.28 Because it is volatile, it readily converts to a gas and travels through air with

 wind. It also moves through soil and groundwater. Due to Lockheed Martin’s

 unreasonable, reckless and egregious conduct, dangerous levels of 1,2-DCB are, and

 have been, present in the soil and groundwater at the Orlando Facility. The

 concentrations of 1,2-DCB detected at the Orlando Facility can cause extremely

 harmful effects whether exposure occurs through inhalation, ingestion, or dermal




 27
    ATSDR Toxicological Profile for Ethylbenzene, November 2010.
 https://www.atsdr.cdc.gov/toxprofiles/tp110.pdf; EPA Fact Sheet—Ethylbenzene, January 2017.
 https://www.epa.gov/sites/production/files/2016-09/documents/ethylbenzene.pdf
 28
    ATSDR Toxicological Profile for DCBs, August 2006.
 https://www.atsdr.cdc.gov/toxprofiles/tp10.pdf
                                             22
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 23 of 77 PageID 527




 contact. These harmful effects include, but are not limited to, damage and toxicity to

 the lungs, liver, blood, kidneys, thyroid, pituitary gland, and nervous system.29

       59.    1,3-dichlorobenzene (“1,3-DCB”) is an artificial VOC that does not

 occur in nature. It is colorless and odorless unless present in extremely high and

 dangerous concentrations. Above 50,000 ppb, 1,3-DCB has a pleasant, aromatic

 odor.30 Because it is volatile, it readily converts to a gas and travels through air with

 wind. It also moves through soil and groundwater. Due to Lockheed Martin’s

 unreasonable, reckless and egregious conduct, dangerous levels of 1,3-DCB are, and

 have been, present in the soil and groundwater at the Orlando Facility. The

 concentrations of 1,3-DCB detected at the Orlando Facility can cause extremely

 harmful effects whether exposure occurs through inhalation, ingestion, or dermal

 contact. These harmful effects include, but are not limited to, damage and toxicity to

 the lungs, liver, blood, kidneys, thyroid, pituitary gland, and nervous system.31

       60.    Carbon Disulfide is a VOC that is used to produce rubber chemicals and

 pesticides. Because it is volatile, it readily converts to a gas and travels through air

 with wind. It also moves through soil and groundwater. Due to Lockheed Martin’s

 unreasonable, reckless and egregious conduct, dangerous levels of Carbon Disulfide


 29
    ATSDR Toxicological Profile for DCBs, August 2006.
 https://www.atsdr.cdc.gov/toxprofiles/tp10.pdf
 30
    ATSDR Toxicological Profile for DCBs, August 2006.
 https://www.atsdr.cdc.gov/toxprofiles/tp10.pdf
 31
    ATSDR Toxicological Profile for DCBs, August 2006.
 https://www.atsdr.cdc.gov/toxprofiles/tp10.pdf
                                            23
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 24 of 77 PageID 528




 are, and have been, present in the soil and groundwater at the Orlando Facility. The

 concentrations of Carbon Disulfide detected at the Orlando Facility can cause

 extremely harmful effects whether exposure occurs through inhalation, ingestion, or

 dermal contact. These harmful effects include, but are not limited to, damage and

 toxicity to the respiratory system, brain, nervous system, blood, liver, kidneys, eyes,

 cardiovascular system, reproductive system, unborn children, and developmental

 problems.32

        61.    Carbon Tetrachloride is an artificial VOC that does not occur in nature.

 It is colorless and odorless unless present in extremely high and dangerous

 concentrations. Above 10,000 ppb, Carbon Tetrachloride has a sweet odor.33 Because

 it is volatile, it readily converts to a gas and travels through air with wind. It also

 moves through soil and groundwater. Due to Lockheed Martin’s unreasonable,

 reckless and egregious conduct, dangerous levels of Carbon Tetrachloride are, and

 have been, present in the soil and groundwater at the Orlando Facility. The

 concentrations of Carbon Tetrachloride detected at the Orlando Facility can cause

 extremely harmful effects whether exposure occurs through inhalation, ingestion, or

 dermal contact. These harmful effects include, but are not limited to, damage and




 32
    EPA Fact Sheet—Carbon Disulfide, January 2017.
 https://www.epa.gov/sites/production/files/2016-09/documents/carbon-disulfide.pdf
 33
    EPA Fact Sheet—Carbon Tetrachloride, January 2017.
 https://www.epa.gov/sites/production/files/2016-09/documents/carbon-tetrachloride.pdf
                                              24
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 25 of 77 PageID 529




 toxicity to the liver, kidneys, nervous system, respiratory system, unborn children,

 and reproductive system.34 Carbon tetrachloride is a potent human carcinogen. The

 EPA has characterized Carbon Tetrachloride as “a probable human carcinogen.”35

 Carbon Tetrachloride can cause numerous types of cancer, including, liver cancer.36

        62.    1,1-Dichloroethane (“1,1-DCA”) is an artificial VOC that does not

 occur in nature. It is colorless and odorless unless present in extremely high and

 dangerous concentrations. Above 120,000 ppb, 1,1-DCA has a mild, sweet odor

 similar to ether.37 Because it is volatile, it readily converts to a gas and travels through

 air with wind. It also moves through soil and groundwater. Due to Lockheed Martin’s

 unreasonable, reckless and egregious conduct, dangerous levels of 1,1-DCA are, and

 have been, present in the soil and groundwater at the Orlando Facility. The

 concentrations of 1,1-DCA detected at the Orlando Facility can cause extremely

 harmful effects whether exposure occurs through inhalation, ingestion, or dermal

 contact. These harmful effects include, but are not limited to, damage and toxicity to

 the nervous system, cardiovascular system, kidneys, and unborn children.38 1,1-DCA


 34
    EPA Fact Sheet—Carbon Tetrachloride, January 2017.
 https://www.epa.gov/sites/production/files/2016-09/documents/carbon-tetrachloride.pdf
 35
    EPA Fact Sheet—Carbon Tetrachloride, January 2017.
 https://www.epa.gov/sites/production/files/2016-09/documents/carbon-tetrachloride.pdf
 36
    EPA Fact Sheet—Carbon Tetrachloride, January 2017.
 https://www.epa.gov/sites/production/files/2016-09/documents/carbon-tetrachloride.pdf
 37
    EPA Fact Sheet—1,1-DCA, January 2017. https://www.epa.gov/sites/production/files/2016-
 09/documents/ethylidene-dichloride.pdf
 38
    EPA Fact Sheet—1,1-DCA, January 2017. https://www.epa.gov/sites/production/files/2016-
 09/documents/ethylidene-dichloride.pdf
                                             25
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 26 of 77 PageID 530




 can cause cancer and is classified by the EPA as “a possible human carcinogen.”39

 1,1-DCA can cause numerous types of cancer, including, but not limited to cancer of

 the blood vessel walls, breast cancer, liver cancer, and endometrial cancer.40

        63.    1,2-Dichloroethane (“1,2-DCA”) is an artificial VOC that does not

 occur in nature. It is colorless and odorless unless present in extremely high and

 dangerous concentrations. Above 6,000 ppb, 1,2-DCA has a mild, sweet odor similar

 to chloroform.41 Because it is volatile, it readily converts to a gas and travels through

 the air with wind. It also moves through soil and groundwater. Due to Lockheed

 Martin’s unreasonable, reckless and egregious conduct, dangerous levels of 1,2-DCA

 are, and have been, present in the soil and groundwater at the Orlando Facility. The

 concentrations of 1,2-DCA detected at the Orlando Facility can cause extremely

 harmful effects whether exposure occurs through inhalation, ingestion, or dermal

 contact. These harmful effects include, but are not limited to, damage and toxicity to

 the nervous system, cardiovascular system, respiratory system, liver, kidneys, and

 immune system.42 1,2-DCA is a potent human carcinogen and has been classified by




 39
    EPA Fact Sheet—1,1-DCA, January 2017. https://www.epa.gov/sites/production/files/2016-
 09/documents/ethylidene-dichloride.pdf
 40
    EPA Fact Sheet—1,1-DCA, January 2017. https://www.epa.gov/sites/production/files/2016-
 09/documents/ethylidene-dichloride.pdf
 41
    EPA Fact Sheet—1,2-DCA, January 2017. https://www.epa.gov/sites/production/files/2016-
 09/documents/ethylene-dichloride.pdf
 42
    EPA Fact Sheet—1,2-DCA, January 2017. https://www.epa.gov/sites/production/files/2016-
 09/documents/ethylene-dichloride.pdf
                                             26
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 27 of 77 PageID 531




 the EPA as “a probable human carcinogen.”43 1,2-DCA can cause numerous types of

 cancer, including, but not limited to colon cancer, rectal cancer, stomach cancer,

 blood vessel wall cancer, breast cancer, lung cancer, endometrial cancer, and liver

 cancer.44

        64.    1,1-Dichloroethene (“1,1-DCE”) is an artificial VOC that does not occur

 in nature. It is colorless and odorless unless present in extremely high and dangerous

 concentrations. Above 190,000 ppb, 1,1-DCE has a mild, sweet odor similar to

 chloroform.45 Because it is volatile, it readily converts to a gas and travels through

 the air with wind. It also moves through soil and groundwater. Due to Lockheed

 Martin’s unreasonable, reckless and egregious conduct, dangerous levels of 1,1-DCE

 are, and have been, present in the soil and groundwater at the Orlando Facility. The

 concentrations of 1,1-DCE detected at the Orlando Facility can cause extremely

 harmful effects whether exposure occurs through inhalation, ingestion, or dermal

 contact. These harmful effects include, but are not limited to, damage and toxicity to




 43
    EPA Fact Sheet—1,2-DCA, January 2017. https://www.epa.gov/sites/production/files/2016-
 09/documents/ethylene-dichloride.pdf
 44
    EPA Fact Sheet—1,2-DCA, January 2017. https://www.epa.gov/sites/production/files/2016-
 09/documents/ethylene-dichloride.pdf
 45
    EPA Fact Sheet—1,1-DCE, January 2017. https://www.epa.gov/sites/production/files/2016-
 09/documents/vinylidene-chloride.pdf
                                             27
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 28 of 77 PageID 532




 the nervous system, liver, kidneys, and lungs.46 1,1-DCE can cause numerous types

 of cancer, including, but not limited to kidney cancer and breast cancer.47

        65.    1,2-Dichloroethene (“1,2-DCE”) is an artificial VOC that does not occur

 in nature. It is colorless and odorless.48 Because it is volatile, it readily converts to a

 gas and travels through the air with wind. It also moves through soil and groundwater.

 Due to Lockheed Martin’s unreasonable, reckless and egregious conduct, dangerous

 levels of 1,2-DCE are, and have been, present in the soil and groundwater at the

 Orlando Facility. 1,2-DCE has also been found at the Orlando Facility in as Cis-1,2-

 DCE and Trans-1,2-DCE forms. The concentrations of 1,2-DCE detected at the

 Orlando Facility can cause extremely harmful effects whether exposure occurs

 through inhalation, ingestion, or dermal contact. These harmful effects include, but

 are not limited to, damage and toxicity to the nervous system, liver, and circulatory

 system.49




 46
    EPA Fact Sheet—1,2-DCE, Date Unknown.
 https://archive.epa.gov/water/archive/web/pdf/archived-technical-fact-sheet-on-1-2-
 dichloroethylene.pdf
 47
    EPA Fact Sheet—1,2-DCE, Date Unknown.
 https://archive.epa.gov/water/archive/web/pdf/archived-technical-fact-sheet-on-1-2-
 dichloroethylene.pdf
 48
    EPA Fact Sheet—1,2-DCE, Date Unknown.
 https://archive.epa.gov/water/archive/web/pdf/archived-technical-fact-sheet-on-1-2-
 dichloroethylene.pdf
 49
    EPA Fact Sheet—1,2-DCE, Date Unknown.
 https://archive.epa.gov/water/archive/web/pdf/archived-technical-fact-sheet-on-1-2-
 dichloroethylene.pdf
                                               28
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 29 of 77 PageID 533




        66.    1,1,2-Trichloroethane (“1,1,2-TCA”) is an artificial VOC that does not

 occur in nature. It is colorless and odorless unless present in extremely high and

 dangerous concentrations. Because it is volatile, it readily converts to a gas and

 travels through the air with wind. It also moves through soil and groundwater. Due

 to Lockheed Martin’s unreasonable, reckless and egregious conduct, dangerous

 levels of 1,1,2-TCA are, and have been, present in the soil and groundwater at the

 Orlando Facility. The concentrations of 1,1,2-TCA detected at the Orlando Facility

 can cause extremely harmful effects whether exposure occurs through inhalation,

 ingestion, or dermal contact. These harmful effects include, but are not limited to,

 damage and toxicity to the nervous system, respiratory system, liver, kidneys, and

 immune system.50 1,1,2-TCA causes cancer, and has been classified by the EPA as

 “possibly carcinogenic to humans.”51 1,1,2-TCA can cause numerous types of cancer,

 including, but not limited to liver cancer and adrenal cancer.52

        67.    Chloroform is a VOC that readily converts to a gas and travels through

 the air with wind. It also moves through soil and groundwater. Due to Lockheed

 Martin’s unreasonable, reckless and egregious conduct, dangerous levels of

 chloroform are, and have been, present in the soil and groundwater at the Orlando


 50
    ATSDR Toxicological Profile for 1,1,2-TCA, June 2019.
 https://www.atsdr.cdc.gov/toxprofiles/tp148.pdf
 51
    ATSDR Toxicological Profile for 1,1,2-TCA, June 2019.
 https://www.atsdr.cdc.gov/toxprofiles/tp148.pdf
 52
    ATSDR Toxicological Profile for 1,1,2-TCA, June 2019.
 https://www.atsdr.cdc.gov/toxprofiles/tp148.pdf
                                             29
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 30 of 77 PageID 534




 Facility. The concentrations of chloroform detected at the Orlando Facility can cause

 extremely harmful effects whether exposure occurs through inhalation, ingestion, or

 dermal contact. These harmful effects include, but are not limited to, damage and

 toxicity to the liver, blood, kidney, nervous system, reproductive system, unborn

 children, and developmental defects.53 Chloroform is a potent carcinogen and has

 been classified by the EPA as “likely to be carcinogenic to humans by all routes of

 exposure.”54 Chloroform can cause numerous types of cancer, including, but not

 limited to intestinal cancer, rectal cancer, bladder cancer, kidney cancer, and liver

 cancer.55

        68.    1,2-Dichloropropane is an artificial VOC that does not occur in nature.

 It is colorless and odorless unless present in extremely high and dangerous

 concentrations. Above 250 ppb, 1,2-Dichloropropane has a chloroform-like odor.56

 Because it is volatile, it readily converts to a gas and travels through the air with wind.

 It also moves through soil and groundwater. Due to Lockheed Martin’s unreasonable,

 reckless and egregious conduct, dangerous levels of 1,2-Dichloropropane are, and

 have been, present in the soil and groundwater at the Orlando Facility. The


 53
    EPA Fact Sheet—Chloroform, January 2017. https://www.epa.gov/sites/production/files/2016-
 09/documents/chloroform.pdf
 54
    EPA Fact Sheet—Chloroform, January 2017. https://www.epa.gov/sites/production/files/2016-
 09/documents/chloroform.pdf
 55
    EPA Fact Sheet—Chloroform, January 2017. https://www.epa.gov/sites/production/files/2016-
 09/documents/chloroform.pdf
 56
    EPA Fact Sheet—1,2-Dichloropropane, January 2017.
 https://www.epa.gov/sites/production/files/2016-09/documents/propylene-dichloride.pdf
                                             30
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 31 of 77 PageID 535




 concentrations of 1,2-Dichloropropane detected at the Orlando Facility can cause

 extremely harmful effects whether exposure occurs through inhalation, ingestion, or

 dermal contact. These harmful effects include, but are not limited to, damage and

 toxicity to the nervous system, blood, liver, and reproductive system.57 1,2-

 Dichloropropane is a potent carcinogen and has been classified by the EPA as a

 “probable human carcinogen.”58 1,2-Dichloropropane can cause numerous types of

 cancer, including, but not limited to breast cancer and liver cancer.59

        69.    Dichlorobromomethane is a VOC that is colorless and odorless.

 Because it is volatile, it readily converts to a gas and travels through the air with wind.

 It also moves through soil and groundwater. Due to Lockheed Martin’s unreasonable,

 reckless and egregious conduct, dangerous levels of Dichlorobromomethane are, and

 have been, present in the soil and groundwater at the Orlando Facility. The

 concentrations of Dichlorobromomethane detected at the Orlando Facility can cause

 extremely harmful effects whether exposure occurs through inhalation or ingestion.

 These harmful effects include, but are not limited to, damage and toxicity to the liver,

 kidneys, immune system, unborn children, and developmental defects.60


 57
    EPA Fact Sheet—1,2-Dichloropropane, January 2017.
 https://www.epa.gov/sites/production/files/2016-09/documents/propylene-dichloride.pdf
 58
    EPA Fact Sheet—1,2-Dichloropropane, January 2017.
 https://www.epa.gov/sites/production/files/2016-09/documents/propylene-dichloride.pdf
 59
    EPA Fact Sheet—1,2-Dichloropropane, January 2017.
 https://www.epa.gov/sites/production/files/2016-09/documents/propylene-dichloride.pdf
 60
    ATSDR Toxicological Profile for Dichlorobromomethane, June 2019.
 https://www.atsdr.cdc.gov/toxprofiles/tp129.pdf
                                              31
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 32 of 77 PageID 536




 Dichlorobromomethane is a potent human carcinogen. The EPA characterizes

 Dichlorobromomethane           as      “a        probable     human        carcinogen.”61

 Dichlorobromomethane can cause numerous types of cancer, including, but not

 limited to rectal cancer, kidney cancer, intestinal cancer, and liver cancer.62

        70.    Bis(2-ethylhexyl)phthalate (“DEHP”) is an artificial VOC that does not

 occur in nature and is colorless and odorless. Because it is volatile, it readily converts

 to a gas and travels through the air with wind. It also moves through soil and

 groundwater. Due to Lockheed Martin’s unreasonable, reckless and egregious

 conduct, dangerous levels of DEHP are, and/or have been, present in the soil and

 groundwater at the Orlando Facility. The concentrations of DEHP detected at the

 Orlando Facility can cause extremely harmful effects whether exposure occurs

 through inhalation, ingestion, or dermal contact. These harmful effects include, but

 are not limited to, damage and toxicity to the liver, kidneys, respiratory system,

 reproductive system, immune system, unborn children, and developmental defects.63

 DEHP causes cancer, and has been classified by the EPA as a “probable human




 61
    ATSDR Toxicological Profile for Dichlorobromomethane, June 2019.
 https://www.atsdr.cdc.gov/toxprofiles/tp129.pdf
 62
    ATSDR Toxicological Profile for Dichlorobromomethane, June 2019.
 https://www.atsdr.cdc.gov/toxprofiles/tp129.pdf
 63
    EPA Fact Sheet—DEHP, January 2017. https://www.epa.gov/sites/production/files/2016-
 09/documents/bis-2-ethylhexyl-phthalate.pdf; ATSDR Toxicological Profile for DEHP,
 December 2019. https://www.atsdr.cdc.gov/toxprofiles/tp9.pdf
                                             32
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 33 of 77 PageID 537




 carcinogen.”64 DEHP can cause numerous types of cancer, including, but not limited

 to liver cancer, pancreatic cancer, and testicular cancer.65

        71.    Xylene is a VOC that is colorless and odorless unless present in

 extremely high and dangerous concentrations. Above 1,100 ppb, Xylene has a sweet

 odor.66 Because it is volatile, it readily converts to a gas and travels through the air

 with wind. It also moves through soil and groundwater. Due to Lockheed Martin’s

 unreasonable and egregious conduct, dangerous levels of Xylene are, and/or have

 been, present in the soil and groundwater at the Orlando Facility. Xylene has also

 been found at the Orlando Facility in as m-Xylene, p-Xylene, and o-Xylene. The

 concentrations of Xylene detected at the Orlando Facility can cause extremely

 harmful effects whether exposure occurs through inhalation or ingestion. These

 harmful effects include, but are not limited to, damage and toxicity to the respiratory

 system, gastrointestinal system, nervous system, cardiovascular system, kidneys,

 unborn children, and developmental defects.67




 64
    EPA Fact Sheet—DEHP, January 2017. https://www.epa.gov/sites/production/files/2016-
 09/documents/bis-2-ethylhexyl-phthalate.pdf
 65
    EPA Fact Sheet—DEHP, January 2017. https://www.epa.gov/sites/production/files/2016-
 09/documents/bis-2-ethylhexyl-phthalate.pdf; ATSDR Toxicological Profile for DEHP,
 December 2019. https://www.atsdr.cdc.gov/toxprofiles/tp9.pdf
 66
    EPA Fact Sheet—Xylene, January 2017.
 https://19january2017snapshot.epa.gov/sites/production/files/2016-09/documents/xylenes.pdf
 67
    EPA Fact Sheet—Xylene, January 2017.
 https://19january2017snapshot.epa.gov/sites/production/files/2016-09/documents/xylenes.pdf
                                              33
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 34 of 77 PageID 538




        72.    Methylnaphthalene is a VOC that is found naturally in crude oil.

 Because it is volatile, it readily converts to a gas and travels through the air with wind.

 It also moves through soil and groundwater. Due to Lockheed Martin’s unreasonable,

 reckless and egregious conduct, dangerous levels of Methylnaphthalene are, and/or

 have been, present in the soil and groundwater at the Orlando Facility. The

 concentrations of Methylnaphthalene detected at the Orlando Facility can cause

 extremely harmful effects whether exposure occurs through inhalation, ingestion, or

 dermal contact. These harmful effects include, but are not limited to, damage and

 toxicity to the blood, gastrointestinal system, and respiratory system.68

 Methylnaphthalene can cause cancer, and is classified by the EPA as “a possible

 human carcinogen.”69 Methylnaphthalene can cause numerous types of cancer,

 including, but not limited to lung cancer, throat cancer, and colorectal cancer.70

        73.    Benzo(a)pyrene is a VOC that is found naturally in crude oil. Because

 it is volatile, it readily converts to a gas and travels through the air with wind. It also

 moves through soil and groundwater. Due to Lockheed Martin’s unreasonable,

 reckless and egregious conduct, dangerous levels of Benzo(a)pyrene are, and/or have

 been, present in the soil and groundwater at the Orlando Facility. Two related


 68
    ATSDR Toxicological Profile for Methylnaphthalene, August 2005.
 https://www.atsdr.cdc.gov/toxprofiles/tp67.pdf
 69
    ATSDR Toxicological Profile for Methylnaphthalene, August 2005.
 https://www.atsdr.cdc.gov/toxprofiles/tp67.pdf
 70
    ATSDR Toxicological Profile for Methylnaphthalene, August 2005.
 https://www.atsdr.cdc.gov/toxprofiles/tp67.pdf
                                             34
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 35 of 77 PageID 539




 compounds with similar effects, Benzo(a)anthracene and Benzo(b)fluoranthene,

 have also been detected at the Orlando Facility at dangerously high concentrations.

 The concentrations of Benzo(a)pyrene detected at the Orlando Facility can cause

 extremely harmful effects whether exposure occurs through inhalation, ingestion, or

 dermal contact. These harmful effects include, but are not limited to, damage and

 toxicity to the nervous system, reproductive system, immune system, unborn

 children, and developmental defects.71 Benzo(a)pyrene is a potent human carcinogen

 and is classified by the IARC as “a known human carcinogen.”72 Benzo(a)pyrene

 can cause numerous types of cancer, including, but not limited to gastrointestinal

 cancer, liver cancer, kidney cancer, throat cancer, and lung cancer.73

        74.    Polychlorinated biphenyls (“PCBs”) are manmade VOCs that do not

 occur in nature. They are colorless and odorless. Because they are volatile, PCBs

 readily converts to a gas and travels through the air with wind. They also move

 through soil and groundwater. Due to Lockheed Martin’s unreasonable, reckless and

 egregious conduct, dangerous levels of PCBs are, and/or have been, present in the

 soil and groundwater at the Orlando Facility. The concentrations of PCBs detected at

 the Orlando Facility can cause extremely harmful effects whether exposure occurs


 71
    EPA Toxicological Review of Benzo(a)pyrene, January 2017.
 https://cfpub.epa.gov/ncea/iris/iris_documents/documents/toxreviews/0136tr.pdf
 72
    EPA Toxicological Review of Benzo(a)pyrene, January 2017.
 https://cfpub.epa.gov/ncea/iris/iris_documents/documents/toxreviews/0136tr.pdf
 73
    EPA Toxicological Review of Benzo(a)pyrene, January 2017.
 https://cfpub.epa.gov/ncea/iris/iris_documents/documents/toxreviews/0136tr.pdf
                                              35
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 36 of 77 PageID 540




 through inhalation, ingestion, or dermal contact. These harmful effects include, but

 are not limited to, damage and toxicity to the respiratory system, gastrointestinal

 system, liver, kidney, blood, nervous system, and endocrine system.74 PCBs are

 potent human carcinogens, and both the EPA and IARC have determined that PCBs

 are “probable human carcinogens.”75 PCBs can cause numerous types of cancer,

 including, but not limited to liver cancer, intestinal cancer, skin cancer, gallbladder

 cancer, non-Hodgkin’s lymphoma, testicular cancer, prostate cancer, pancreatic

 cancer, lung cancer, ovarian cancer, uterine cancer, throat cancer, pancreatic cancer,

 and uterine cancer.76

        75.    Dichlorodiphenyltrichloroethane (“DDT”) is an artificial VOC that does

 not occur in nature. It is colorless and odorless. Because it is volatile, it readily

 converts to a gas and travels through the air with wind. It also moves through soil and

 groundwater. Due to Lockheed Martin’s unreasonable, reckless and egregious

 conduct, dangerous levels of DDT are, and/or have been, present in the soil and

 groundwater at the Orlando Facility. The concentrations of DDT detected at the



 74
    ATSDR Toxicological Profile for PCBs, November 2000.
 https://www.atsdr.cdc.gov/toxprofiles/tp17.pdf; Addendum to ATSDR Toxicological Profile for
 PCBs, April 2011. https://www.atsdr.cdc.gov/toxprofiles/pcbs_addendum.pdf
 75
    ATSDR Toxicological Profile for PCBs, November 2000.
 https://www.atsdr.cdc.gov/toxprofiles/tp17.pdf; Addendum to ATSDR Toxicological Profile for
 PCBs, April 2011. https://www.atsdr.cdc.gov/toxprofiles/pcbs_addendum.pdf
 76
    ATSDR Toxicological Profile for PCBs, November 2000.
 https://www.atsdr.cdc.gov/toxprofiles/tp17.pdf; Addendum to ATSDR Toxicological Profile for
 PCBs, April 2011. https://www.atsdr.cdc.gov/toxprofiles/pcbs_addendum.pdf
                                             36
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 37 of 77 PageID 541




 Orlando Facility can cause extremely harmful effects whether exposure occurs

 through inhalation, ingestion, or dermal contact. These harmful effects include, but

 are not limited to, damage and toxicity to unborn children, birth and developmental

 defects, type 2 diabetes mellitus, liver, and nervous system.77 DDT is a potent

 carcinogen and has been classified by the IARC and the EPA as a “probable human

 carcinogen.”78 DDT can cause numerous types of cancer, including, but not limited

 to liver cancer and lung cancer.79

        76.    1,4-Dioxane is an artificial VOC that does not occur in nature. It is

 colorless and odorless. Because it is volatile, it readily converts to a gas and travels

 through the air with wind. It also moves through soil and groundwater. Due to

 Lockheed Martin’s unreasonable, reckless and egregious conduct, dangerous levels

 of 1,4-Dioxane are, and/or have been, present in the soil and groundwater at the

 Orlando Facility. The concentrations of 1,4-Dioxane detected at the Orlando Facility

 can cause extremely harmful effects whether exposure occurs through inhalation,

 ingestion, or dermal contact. These harmful effects include, but are not limited to,

 damage and toxicity to the liver, kidneys, respiratory system, and brain.80 1,4-


 77
    ATSDR Toxicological Profile for DDT, December 2019.
 https://www.atsdr.cdc.gov/toxprofiles/tp35.pdf
 78
    ATSDR Toxicological Profile for DDT, December 2019.
 https://www.atsdr.cdc.gov/toxprofiles/tp35.pdf
 79
    ATSDR Toxicological Profile for DDT, December 2019.
 https://www.atsdr.cdc.gov/toxprofiles/tp35.pdf
 80
    EPA Fact Sheet—1,4-Dioxane, January 2017.
 https://www.epa.gov/sites/production/files/2016-09/documents/1-4-dioxane.pdf
                                              37
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 38 of 77 PageID 542




 Dioxane causes cancer, and has been classified by the IARC and the EPA as a

 “probable human carcinogen.”81 1,4-Dioxane can cause numerous types of cancer,

 including, but not limited to liver cancer, nasal cancer, and gallbladder cancer.82

        77.    Dioxins are persistent environmental pollutants used in pesticides such

 as Agent Orange. Because dioxins are persistent, they remain in the environment for

 long periods of time and bioaccumulate in human bodies.83 Due to Lockheed Martin’s

 unreasonable, reckless and egregious conduct, dangerous levels of dioxins are, and/or

 have been, present in the soil and groundwater at the Orlando Facility. The

 concentrations of dioxins detected at the Orlando Facility can cause extremely

 harmful effects whether exposure occurs through inhalation, ingestion, or dermal

 contact. These harmful effects include, but are not limited to, damage and toxicity to

 the epidermis, blood, liver, metabolic system, immune system, reproductive system,

 unborn children, thyroid, and developmental defects.84 Dioxins cause cancer, and

 have been classified by the IARC and the EPA as “probable human carcinogens.”85




 81
    EPA Fact Sheet—1,4-Dioxane, January 2017.
 https://www.epa.gov/sites/production/files/2016-09/documents/1-4-dioxane.pdf
 82
    EPA Fact Sheet—1,4-Dioxane, January 2017.
 https://www.epa.gov/sites/production/files/2016-09/documents/1-4-dioxane.pdf
 83
    ATSDR Toxicological Profile for Dioxins, December 1998.
 https://www.atsdr.cdc.gov/toxprofiles/tp104.pdf
 84
    ATSDR Toxicological Profile for Dioxins, December 1998.
 https://www.atsdr.cdc.gov/toxprofiles/tp104.pdf
 85
    ATSDR Toxicological Profile for Dioxins, December 1998.
 https://www.atsdr.cdc.gov/toxprofiles/tp104.pdf
                                              38
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 39 of 77 PageID 543




 Dioxins can cause numerous types of cancer, including, but not limited to liver

 cancer, thyroid cancer, and skin cancer.86

       78.    Perfluoroalkyls (“PFAS”) are persistent environmental pollutants used

 in plating and electronics manufacturing. Because PFAS are persistent, they remain

 in the environment for long periods of time and bioaccumulate in human bodies.87

 Due to Lockheed Martin’s unreasonable, reckless and egregious conduct, dangerous

 levels of PFAS are, and/or have been, present in the soil and groundwater at the

 Orlando Facility. PFAS have also been detected at unsafe levels at the Orlando

 Facility as perfluorooctanoic acid (“PFOA”) and perfluorooctane sulfonic acid

 (“PFOS”). The concentrations of PFAS detected at the Orlando Facility can cause

 extremely harmful effects whether exposure occurs through inhalation and ingestion.

 These harmful effects include, but are not limited to, damage and toxicity to the liver,

 immune system, metabolic system, thyroid, respiratory system, reproductive system,

 unborn children, and developmental defects.88 PFAS can cause cancer, and have been

 classified by IARC and the EPA as “possible human carcinogens.”89 PFAS can cause




 86
    ATSDR Toxicological Profile for PFAS, December 2018.
 https://www.atsdr.cdc.gov/toxprofiles/tp200.pdf
 87
    ATSDR Toxicological Profile for PFAS, December 2018.
 https://www.atsdr.cdc.gov/toxprofiles/tp200.pdf
 88
    ATSDR Toxicological Profile for PFAS, December 2018.
 https://www.atsdr.cdc.gov/toxprofiles/tp200.pdf
 89
    ATSDR Toxicological Profile for PFAS, December 2018.
 https://www.atsdr.cdc.gov/toxprofiles/tp200.pdf
                                            39
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 40 of 77 PageID 544




 numerous types of cancer, including, but not limited to testicular cancer, kidney

 cancer, liver cancer, and pancreatic cancer.90

       79.    Cadmium is a heavy metal used in electroplating. Due to Lockheed

 Martin’s unreasonable, reckless and egregious conduct, dangerous levels of cadmium

 are, and/or have been, present in the soil and groundwater at the Orlando Facility.

 The concentrations of cadmium detected at the Orlando Facility can cause extremely

 harmful effects whether exposure occurs through inhalation, ingestion or dermal

 contact. These harmful effects include, but are not limited to, damage and toxicity to

 the lungs, respiratory system, kidneys, gastrointestinal system, musculoskeletal

 system, liver, nervous system, reproductive system, blood, and immune system.91

 Cadmium is a potent human carcinogen. It has been classified by the HHS as a

 “known human carcinogen” and by IARC as “carcinogenic to humans.”92 Cadmium

 can cause numerous types of cancer, including, but not limited to lung cancer, and

 prostate cancer.93

       80.    Chromium is a heavy metal used in plating operations. Due to Lockheed

 Martin’s unreasonable, reckless and egregious conduct, dangerous levels of


 90
    ATSDR Toxicological Profile for PFAS, December 2018.
 https://www.atsdr.cdc.gov/toxprofiles/tp200.pdf
 91
    ATSDR Toxicological Profile for Cadmium, September 2012.
 https://www.atsdr.cdc.gov/toxprofiles/tp5.pdf
 92
    ATSDR Toxicological Profile for Cadmium, September 2012.
 https://www.atsdr.cdc.gov/toxprofiles/tp5.pdf
 93
    ATSDR Toxicological Profile for Cadmium, September 2012.
 https://www.atsdr.cdc.gov/toxprofiles/tp5.pdf
                                            40
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 41 of 77 PageID 545




 chromium are, and/or have been, present in the soil and groundwater at the Orlando

 Facility. The concentrations of chromium detected at the Orlando Facility can cause

 extremely harmful effects whether exposure occurs through inhalation, ingestion or

 dermal contact. These harmful effects include, but are not limited to, damage and

 toxicity to the lungs, respiratory system, stomach, gastrointestinal system, blood,

 reproductive system, immune system, reproductive system, epidermis, and eyes.94

 Chromium is a potent human carcinogen. It has been classified by the EPA as a

 “known human carcinogen” and by IARC as “carcinogenic to humans.”95 Chromium

 can cause numerous types of cancer, including, but not limited to gastrointestinal

 cancer, mouth cancer, and lung cancer.96

       81.    Lead is a heavy metal used in the manufacture of munitions. Due to

 Lockheed Martin’s unreasonable, reckless and egregious conduct, dangerous levels

 of lead are, and/or have been, present in the soil and groundwater at the Orlando

 Facility. The concentrations of lead detected at the Orlando Facility can cause

 extremely harmful effects whether exposure occurs through inhalation, ingestion or

 dermal contact. These harmful effects include, but are not limited to, damage and

 toxicity to the nervous system, kidneys, cardiovascular system, blood, immune


 94
    ATSDR Toxicological Profile for Chromium, September 2012.
 https://www.atsdr.cdc.gov/toxprofiles/tp7.pdf
 95
    ATSDR Toxicological Profile for Chromium, September 2012.
 https://www.atsdr.cdc.gov/toxprofiles/tp7.pdf
 96
    ATSDR Toxicological Profile for Chromium, September 2012.
 https://www.atsdr.cdc.gov/toxprofiles/tp7.pdf
                                            41
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 42 of 77 PageID 546




 system, reproductive system, unborn children, developmental defects, respiratory

 system, endocrine system, liver, musculoskeletal system, and gastrointestinal

 system.97 The toxic effects of lead have been observed in every organ system

 studied.98 Lead is a potent human carcinogen. It has been classified by the EPA as a

 “probable human carcinogen” and by IARC as “probably carcinogenic to humans.”99

 Lead can cause numerous types of cancer, including, but not limited to lung cancer,

 respiratory tract cancer, stomach cancer, gastrointestinal cancer, throat cancer, and

 glioma.100

        82.    Arsenic is a heavy metal used in rat poison, ammunition and

 semiconductors. Due to Lockheed Martin’s unreasonable, reckless and egregious

 conduct, dangerous levels of arsenic are, and/or have been, present in the soil and

 groundwater at the Orlando Facility. The concentrations of arsenic detected at the

 Orlando Facility can cause extremely harmful effects whether exposure occurs

 through inhalation, ingestion or dermal contact. These harmful effects include, but

 are not limited to, damage and toxicity to the epidermis, gastrointestinal system,

 blood, cardiovascular system, nervous system, respiratory system, unborn children,


 97
    ATSDR Toxicological Profile for Lead, August 2020.
 https://www.atsdr.cdc.gov/toxprofiles/tp13.pdf
 98
    ATSDR Toxicological Profile for Lead, August 2020.
 https://www.atsdr.cdc.gov/toxprofiles/tp13.pdf
 99
    ATSDR Toxicological Profile for Lead, August 2020.
 https://www.atsdr.cdc.gov/toxprofiles/tp13.pdf
 100
     ATSDR Toxicological Profile for Lead, August 2020.
 https://www.atsdr.cdc.gov/toxprofiles/tp13.pdf
                                             42
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 43 of 77 PageID 547




 kidneys, and bladder.101 Arsenic is a potent human carcinogen. It has been classified

 by the EPA as a “known human carcinogen” and by IARC as “carcinogenic to

 humans.”102 Arsenic can cause numerous types of cancer, including, but not limited

 to skin cancer, liver cancer, bladder cancer, and lung cancer.103

 D.     LOCKHEED MARTIN EXPOSES THE COMMUNITY TO TOXIC
        WASTE

        83.    Lockheed Martin was well aware of the risks to human health posed by

 the toxic materials it stored, used, handled, and disposed of at the Orlando Facility,

 including those described herein. Lockheed Martin knew, or should have known, that

 mismanagement and mishandling of these harmful chemicals could pose egregious

 risks of exposure, and result in debilitating, life-changing, and fatal illnesses and

 diseases.

        84.    Instead of taking proper, or in some cases, any precautions to protect

 against potential exposures, Lockheed Martin created a toxic stew of contamination

 at the Orlando Facility. This contamination is the result of years of callous and

 reckless indifference to the health and safety of the environment and individuals

 living and working nearby and around the Orlando Facility.



 101
     ATSDR Toxicological Profile for Arsenic, August 2007.
 https://www.atsdr.cdc.gov/toxprofiles/tp2.pdf
 102
     ATSDR Toxicological Profile for Arsenic, August 2007.
 https://www.atsdr.cdc.gov/toxprofiles/tp2.pdf
 103
     ATSDR Toxicological Profile for Arsenic, August 2007.
 https://www.atsdr.cdc.gov/toxprofiles/tp2.pdf
                                              43
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 44 of 77 PageID 548




       85.    These failures are Lockheed Martin’s original sin, from which further

 harm to Plaintiffs and Members of the Classes flowed.

       86.    Lockheed Martin clearly knew, or at the very least should have known,

 that burying toxic wastes in crude trenches, transporting toxic wastes in leaking and

 inaccessible piping, dumping toxic sludge in ponds, and engaging in the other

 reckless conduct described herein, would cause profound and widespread soil and

 groundwater contamination throughout the Orlando Facility.

       87.    Lockheed Martin also knew, or should have known, that the

 contamination resulting from these activities, and present at the Orlando Facility,

 would pose significant health risks to Plaintiffs and Members of the Medical

 Monitoring Class.

       88.    Lockheed Martin knew, or should have known, that thousands of people

 lived and worked near the Orlando Facility, and that it was completely inappropriate

 to use and handle hazardous contaminants at this location.

       89.    Lockheed Martin knew, or should have known, that Plaintiffs and

 Members of the Medical Monitoring Class would be exposed to Lockheed Martin’s

 contamination through inhaling, ingesting, and coming into dermal contact with

 contaminated soils that are regularly disrupted by the operations at the Orlando

 Facility, and thereafter become airborne and travel offsite.




                                           44
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 45 of 77 PageID 549




        90.   Lockheed Martin also knew, or should have known, that Plaintiffs and

 Members of the Medical Monitoring Class would be exposed to Lockheed Martin’s

 contamination through inhaling VOCs that off-gassed from the soil and groundwater.

        91.   Lockheed Martin knew, or should have known, that Plaintiffs and

 Members of the Medical Monitoring Class would be exposed to Lockheed Martin’s

 contamination by coming into contact with contaminants carried offsite through

 groundwater migration.

        92.   Lockheed Martin also knew, or should have known, that Plaintiffs and

 Members of the Medical Monitoring Class would be exposed to contamination by

 Lockheed Martin’s continuing operation of the Orlando Facility, and the resulting

 emission of toxic wastes.

        93.   Lockheed Martin knew, or should have known that, because of the

 dangerous constituents it dumped into the soil and groundwater, the toxic nature of

 emissions from ongoing operations, and the high levels of contamination present in

 the soil and groundwater, such offsite exposures could, and would, cause severe and

 debilitating illnesses and diseases to individuals living and working near and around

 the Orlando Facility.

        94.   Nevertheless, Lockheed Martin continued to expose Plaintiffs and

 Members of the Medical Monitoring Class to toxic contaminants from the Orlando

 Facility.


                                          45
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 46 of 77 PageID 550




       95.    In fact, Lockheed Martin’s efforts to treat the soil and groundwater at

 the Orlando Facility increased the risks of exposure to toxic contaminants to Plaintiffs

 and Members of the Medical Monitoring Class.

       96.    Lockheed Martin utilized contaminated groundwater for spray

 irrigation, causing underground contaminants to make contact with air, vaporize, be

 carried offsite with wind, and inhaled by Plaintiffs and Members of the Medical

 Monitoring Class.

       97.    Lockheed Martin installed numerous Air Stripping Towers, Soil Vapor

 Extraction Systems, and Air Sparging Systems at the Orlando Facility. These

 technologies remove harmful contaminants from soil and groundwater by inducing a

 phase change that causes VOCs to become gaseous. These systems then separate the

 gaseous VOCs from the soil or groundwater that they are treating.

       98.    However, these treatment systems do not destroy the harmful

 contaminants, they simply separate contaminants from the treated soil or

 groundwater. To prevent exposing nearby residents and workers to the harmful toxic

 gases remaining after the soil or groundwater is treated, it is necessary to collect,

 contain, and seal the remaining toxic gases in airtight containers.

       99.    Lockheed Martin failed to contain the toxic gases remaining after the

 soil and groundwater was treated with Air Stripping Towers, Soil Vapor Extraction

 Systems, and Air Sparging Systems at the Orlando Facility. Instead, Lockheed Martin


                                           46
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 47 of 77 PageID 551




 recklessly expelled these toxic gases directly into the air breathed by Plaintiffs and

 Members of the Medical Monitoring Class.

       100. By venting these toxic gases directly into the air, at low heights,

 Lockheed Martin unearthed high levels of toxic contamination that was present

 below the ground surface, concentrated the contamination into potent and dangerous

 gases, and injected the contamination directly into the air supply for the community

 near and around the Orlando Facility.

       101. Over the years, Lockheed Martin sold certain parcels of the Orlando

 Facility, and near to the Orlando Facility, for redevelopment, further increasing the

 number of individuals who would be exposed to Lockheed Martin’s contamination.

 After selling these parcels, Lockheed Martin remained responsible for and continued

 to engage in activities that caused its contamination in soil and groundwater to

 become airborne, and inhaled by Plaintiffs and Members of the Medical Monitoring

 Class. Furthermore, these activities would not have occurred but for Lockheed

 Martin’s original sin—dumping of hazardous toxic wastes into soil and groundwater

 for decades.

       102. Lockheed Martin’s soil and groundwater treatment systems continue to

 vent large amounts of toxic gases directly into the air supply for the community near

 and around the Orlando Facility. These emissions are exacerbated by large toxic




                                          47
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 48 of 77 PageID 552




 releases originating from Lockheed Martin’s ongoing operation of the Orlando

 Facility.

        103. Plaintiffs and Members of the Medical Monitoring Class did inhale,

 ingest, and come into dermal contact with contaminated soils originating from the

 Orlando Facility, airborne contaminants resulting from the volatilization of

 contaminated soil and groundwater originating from the Orlando Facility,

 contaminants carried offsite through groundwater migration, and contaminants

 generated and released by the continued operation of the Orlando Facility. As a result,

 Plaintiffs and Members of the Medical Monitoring Class suffered injuries, including

 the present need for medical monitoring, as described herein.

        104. Lockheed Martin’s continuing operation of the Orlando Facility, and the

 resultant continued release of toxic contaminants, has caused additional exposure to

 Plaintiffs and Members of the Medical Monitoring Class, and has also resulted in the

 present need for medical monitoring, as described herein.

        105. Plaintiffs’ and Members’ of the Medical Monitoring Class exposures to

 VOCs were increased and exacerbated by Lockheed Martin’s decision to extract

 harmful chemicals from soil and groundwater at the Orlando Facility, concentrate the

 contaminants in gaseous form, and vent the contaminants directly into the air that

 Plaintiffs and Members of the Medical Monitoring Class breathe. Plaintiffs and

 Members of the Medical Monitoring Class did inhale concentrated VOCs emitted


                                           48
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 49 of 77 PageID 553




 from the Air Stripping Towers, Soil Vapor Extraction Systems, Air Sparging

 Systems, and other contamination systems at the Orlando Facility, and as a result

 suffer a present increased risk of serious illness, disease, and disease process.

       106. This present increased risk of illness, disease and disease process has

 caused Plaintiffs and Members of the Medical Monitoring Class to have the present

 medical need for diagnostic testing (also known as medical monitoring) for the early

 detection of those illnesses, diseases and disease processes, including cancer,

 multiple sclerosis, and other serious debilitating illnesses that can be caused by

 exposure to Lockheed Martin’s toxic wastes. Medical monitoring is reasonably

 medically necessary for those exposed to ensure that latent disease processes can be

 immediately identified and aggressively treated. Monitoring procedures exist which

 make early detection of these illnesses, diseases and disease processes, including

 cancer, multiple sclerosis, and other serious debilitating illnesses that can be caused

 by exposure to Lockheed Martin’s toxic wastes possible, and differ from what would

 be prescribed in the absence of exposure.

       107. Plaintiffs and Members of the Medical Monitoring Class have been

 injured by the present need to incur the costs of diagnostic testing for the early

 detection of illnesses, diseases and disease process, and seek compensation for these

 economic damages.




                                            49
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 50 of 77 PageID 554




       108. For many years, Lockheed Martin successfully concealed knowledge of

 the egregious contamination it had caused, and the profound risks of debilitating

 disease its contamination posed to individuals living and working near the Orlando

 Facility. By doing so, Lockheed Martin was able to prevent broad public awareness

 of the nature and scope of its contamination and the resulting risks.

       109. However, as knowledge of Lockheed’s conduct and contamination has

 come to light, it has caused justifiable public fear about the safety of areas in

 proximity to the Orlando Facility. This public fear has caused Plaintiff Phyliss

 Grayson and Members of the Homeowners Class to suffer a permanent injury to the

 value of their property, and a diminution in the property’s value.

       110. Plaintiff Phyliss Grayson and Members of the Homeowner Class have

 been further injured by the present need to disclose these facts to potential

 homebuyers. The facts described herein will cause fear in buyers that will negatively

 impact the market value of their property.

       111. Plaintiff Phyliss Grayson and Members of the Homeowner Class did not

 buy their homes with the expectation of living forever in the gloomy shadow of death,

 or to have fears of toxic exposure interrupt their normal pastimes and peaceful

 pursuits. However, subsequent potential purchasers will make pricing decisions

 based on such knowledge. As a result, the public awareness of Lockheed Martin’s

 conduct and contamination, and the need to disclose information about Lockheed


                                           50
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 51 of 77 PageID 555




 Martin’s conduct and contamination, has caused a permanent diminution in the value

 of Plaintiff Grayson’s and Homeowner Class Members’ property.

 E.     PLAINTIFFS AND MEMBERS OF THE MEDICAL MONITORING
        CLASS WERE EXPOSED TO LOCKHEED MARTIN’S TOXIC
        WASTES, AND REQUIRE MEDICAL MONITORING

        112. Plaintiffs and Members of the Medical Monitoring Class did inhale,

 ingest and come into dermal contact with contaminated soils, groundwater, and air

 borne toxic wastes originating from Lockheed Martin’s Orlando Facility.

        113. Plaintiffs’ and Members’ of the Medical Monitoring Class exposures to

 VOCs were increased and exacerbated by Lockheed Martin’s ongoing operation of

 the Orlando Facility, and resulting releases of toxic wastes, and by Lockheed

 Martin’s decision to extract harmful chemicals from soil and groundwater at the

 Orlando Facility, concentrate the contaminants in gaseous form, and vent the

 contaminants directly into the air that Plaintiffs and Members of the Medical

 Monitoring Class breathed. Plaintiffs and Members of the Medical Monitoring Class

 did inhale, ingest, and come into dermal contact with toxic wastes released by

 Lockheed Martin’s continued operation of the Orlando Facility, and with

 concentrated VOCs emitted from the Air Stripping Towers, Soil Vapor Extraction

 Systems, Air Sparging Systems and other contamination systems at the Orlando

 Facility.




                                        51
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 52 of 77 PageID 556




       114. As a result of these exposures to Lockheed Martin’s toxic wastes,

 Plaintiffs and Members of the Medical Monitoring Class have been injured by their

 present need to incur the costs of diagnostic testing for the early detection of illnesses,

 diseases or disease process.

       115. Plaintiffs’ and Medical Monitoring Class Members’ claims for medical

 monitoring are based solely on their exposure to toxic wastes originating from

 Lockheed Martin’s Orlando Facility. Therefore, any alleged alternative exposure, or

 prior medical or family history, is not a basis for Plaintiffs’ and Class Members’

 claims in this case. Exposure greater than the minimum specified in the class

 definition below only increases the risk Plaintiffs and the Class Members suffer over

 the baseline risk caused by Defendant’s negligent and tortious conduct.

                                   CLASS ALLEGATIONS

       116. Plaintiffs seek relief on behalf of themselves and as representatives of

 all others who are similarly situated. Pursuant to Fed. R. Civ. P. 23(a), (b)(2), (b)(3)

 and (c)(4), Plaintiffs seek certification of a class defined as follows:

       All natural persons who have resided or been employed within five miles of
       the Orlando Facility for a period of one year or more, at any time between
       January 1, 1985 and the present (the “Class Period”) (collectively, the
       “Medical Monitoring Class”).

       117. Pursuant to Fed. R. Civ. P. 23(a), (b)(2), (b)(3) and (c)(4), Plaintiff

 Phyllis Grayson seeks certification of a separate class (the “Homeowners Class”),

 defined as follows:
                                             52
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 53 of 77 PageID 557




        All owners, as of September 28, 2020, of residential properties located within
       five miles of the Orlando Facility (the “Real Property”).

       118. Excluded from the Classes are Defendant and any of its affiliates,

 parents, or subsidiaries; all employees of Defendant; all persons who have separate

 lawsuits pending against Defendant for the pollution originating from the Orlando

 Facility; all persons who make a timely election to be excluded from the Classes;

 government entities; and the judges to whom this case is assigned, their immediate

 families, and court staff.

       119.    Plaintiffs hereby reserve the right to amend or modify the class

 definitions with greater specificity or division after having had an opportunity to

 conduct discovery.

       120. The proposed Classes meet the criteria for certification under Fed R.

 Civ. P. 23(a), (b)(2), (b)(3) and (c)(4).

       121. Numerosity. Fed. R. Civ. P. 23(a)(1). Consistent with Rule 23(a)(1),

 the Members of the Classes are so numerous and geographically dispersed that the

 joinder of all Members is impractical. While the exact number of Class Members is

 unknown to Plaintiffs at this time, the proposed Classes include thousands of current

 and former residents and workers who were unlawfully exposed to toxic wastes and

 pollution. Members of the Classes may be notified of the pendency of this action by

 recognized, Court-approved notice dissemination methods, which may include U.S.

 mail, electronic mail, internet postings, and/or published notice.
                                             53
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 54 of 77 PageID 558




       122. Commonality. Rule 23(a)(2) and (b)(3).          Consistent with Rule

 23(a)(2) and with 23(b)(3)’s predominance requirement, this action involves

 common questions of law and fact that predominate over any questions affecting

 individual Class Members. The common questions include:

            a.      Whether Defendant’s conduct was negligent;

            b.      Whether Defendant’s conduct constitutes a public nuisance;

            c.      Whether Defendant’s conduct constitutes a private nuisance;

            d.      Whether Defendant’s conduct constitutes an ultrahazardous or

                    abnormally dangerous activity;

            e.      Whether Defendant owed a duty of care to Members of the

                    Classes;

            f.      Whether the duty of care owed to the Classes included the duty

                    to protect against exposures to unsafe and unnecessarily high

                    levels of toxic wastes;

            g.      Whether Defendant breached its duty to warn the Classes of and

                    protect the Classes from the long-term health risks and

                    consequences of exposure to high levels of toxic wastes;

            h.      Whether Members of the Medical Monitoring Class are entitled

                    to medical monitoring and early detection of disease;




                                         54
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 55 of 77 PageID 559




              i.      Whether Members of the Homeowners Class have suffered a

                      diminution in their property value due to Lockheed Martin’s

                      contamination;

              j.      Whether Lockheed Martin is jointly liable for all damages

                      sought by the Classes; and

              k.      Whether Plaintiffs and Members of the Classes are entitled to

                      injunctive relief and the scope of that relief.

       123. Typicality. Rule 23(a)(3). Consistent with Rule 23(a)(3), Plaintiffs’

 claims are typical of those of the putative Class Members. Plaintiffs have resided

 within five miles of the Orlando Facility for over one year during the Class Period.

 Plaintiffs have had significant exposure to toxic wastes released from the Orlando

 Facilities as have all Class Members. That exposure has resulted in an increased risk

 of illnesses and diseases in Plaintiffs, as it has in all class members. Plaintiffs have

 the same, reasonably medically necessary, need to incur the cost of diagnostic testing

 for the early detection of illness and disease as all Class Members. Plaintiffs therefore

 seek the same relief as all Medical Monitoring Class Members: a court-supervised

 medical monitoring program for the early detection of illnesses, diseases, or disease

 processes and an injunction against further emission of toxic wastes.

       124. Plaintiff Phyllis Grayson also owns real property within five miles of

 the Orlando Facility, and owned that real property on September 28, 2020. The value


                                            55
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 56 of 77 PageID 560




 of Plaintiff’s Real Property and her ability to enjoy it has been diminished by

 Defendant’s toxic emissions and the contamination originating from the Orlando

 Facility. Plaintiff Grayson therefore seeks the same relief as the Homeowners Class:

 economic damages for the diminution in value and the loss of use and enjoyment of

 her Real Property.

       125. Adequacy. Rule 23(a)(4). Consistent with Rule 23(a)(4), Plaintiffs are

 adequate representatives of the Classes because Plaintiffs are Members of the

 Classes and committed to pursuing this matter against Defendant to obtain relief for

 the Classes. Plaintiffs have no conflict of interest with the Classes. Plaintiffs’ Counsel

 are competent and experienced in litigating class actions. Plaintiffs intends to

 vigorously prosecute this case and will fairly and adequately protect the interests of

 Class Members.

       126. Superiority. Rule 23(b)(3). Consistent with Rule 23(b)(3), a class

 action is superior to any other available means for the fair and efficient adjudication

 of this controversy, and no unusual difficulties are likely to be encountered in the

 management of this class action. The quintessential purpose of the class action

 mechanism is to permit litigation against wrongdoers even when damages to

 individual plaintiffs may not be sufficient to justify individual litigation. Here, the

 damages suffered by Plaintiffs and the Classes are relatively small compared to the

 burden and expense required to individually litigate their claims against Defendant,


                                            56
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 57 of 77 PageID 561




 and thus, individual litigation to redress Defendant’s wrongful conduct would be

 impracticable. Individual litigation by each Class Member would also strain the court

 system. Individual litigation creates the potential for inconsistent or contradictory

 judgments and increases the delay and expense to all parties and the court system. By

 contrast, the class action device presents far fewer management difficulties and

 provides the benefits of a single adjudication, economies of scale, and comprehensive

 supervision by a single court.

       127. Injunctive and Declaratory Relief. Class certification is also

 appropriate under Rule 23(b)(2) and (c). Defendant, through its uniform conduct,

 acted or refused to act on grounds generally applicable to the Classes as a whole,

 making injunctive and declaratory relief appropriate to the Classes as a whole.

       128. Likewise, particular issues are appropriate for certification under Rule

 23(c)(4) because such claims present only particular, common issues, the resolution

 of which would advance the disposition of this matter and the parties’ interests

 therein.

       129. Finally, all members of the proposed Classes are readily ascertainable

 as they are all current or former residents of defined census tracts or employees of

 registered companies. Class Members can be identified, and their contact

 information ascertained for the purpose of providing notice to the Classes based

 upon public records (including but not limited to voter rolls, school records, and


                                          57
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 58 of 77 PageID 562




 property-tax records), private records (including but not limited to Defendant’s

 employment records, other employers’ records, lease agreements, and utility

 records), and declarations.

     COUNT I—STRICT LIABILITY; ULTRAHAZARDOUS ACTIVITY

         (On behalf of Plaintiff Phyllis Grayson and the Homeowners Class)

       130. Plaintiff Grayson repeats, realleges, and incorporates by reference the

 allegations contained in paragraphs 1 through 129 as if fully set forth herein.

       131. Defendant’s manufacture of rockets, war missiles, weaponry and related

 components, and the associated handling, storage, use, and disposal of the highly

 toxic contaminants described herein constituted ultrahazardous activities.

       132. Handling, storing, utilizing, disposing and emitting the highly toxic

 contaminants described herein is abnormally dangerous and cannot be made

 completely safe by the exercise of the utmost care. The operations at the Orlando

 Facility resulted in emissions of toxic substances to nearby homes, which posed a

 high degree of risk to the surrounding community, including Plaintiff Grayson and

 the Homeowners Class.

       133. There was a reasonable likelihood that the handling, storing, usage,

 disposal, and emission of the toxic substances described herein would result in life-

 threatening cancer and other devastating illnesses, diseases, and disease processes.




                                           58
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 59 of 77 PageID 563




 These risks cannot be completely eliminated as long as these toxic contaminants are

 handled, stored, utilized, disposed of, or emitted near populated areas.

       134. Manufacturing ballistic missiles and other sophisticated weaponry and

 component parts is not a manner of common usage but is an extraordinarily rare and

 unusual enterprise. Likewise, it was completely inappropriate for Defendant to carry

 out these activities and use, handle, store, dispose of and emit toxic contaminants

 near populated areas.

       135. The emissions of the toxic substances described herein near homes and

 businesses is likely to result in great harm to persons and property.

       136. Defendant’s handling, storage, usage, disposal and emission of the toxic

 contaminants described herein created a high degree of risk of harm to those who live

 in the surrounding area and substantially increased their risk of developing cancer

 and other devastating illnesses, diseases, and disease processes.

       137. Defendant’s handling, storage, usage, disposal, and emission of the

 toxic contaminants described herein created a high degree of risk that the value of

 nearby homes would be diminished.

       138. The activities conducted by Defendant are not a matter of common

 usage, are exceedingly dangerous, and offer little or no value to the surrounding

 community.




                                           59
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 60 of 77 PageID 564




       139. Because these activities are ultrahazardous, Defendant is strictly liable

 for any injuries proximately resulting therefrom.

       140. As a direct and proximate result of Defendant’s ultrahazardous

 activities, Plaintiff Grayson and the Homeowners Class have experienced a

 diminution in the value of their Real Property and a loss of the use and enjoyment of

 their Real Property and residences.

       141. Defendant Lockheed Martin is jointly liable for all damages sought by

 the Homeowners Class.

       142. Defendant knew or ought to have known that its conduct would

 naturally and probably result in injury to others, including Plaintiff Grayson and the

 Homeowners Class. Defendant carried on and continued such conduct in reckless

 disregard of the consequences. Punitive damages are thus warranted. Plaintiff

 Grayson and the Homeowners Class are also entitled to declaratory and injunctive

 relief as set forth in the Request for Relief.

                     COUNT II—STRICT LIABILITY; Fla. Stat. §376.313

         (On behalf of Plaintiff Phyllis Grayson and the Homeowners Class)

       143. Plaintiff Grayson repeats, realleges, and incorporates by reference the

 allegations contained in paragraphs 1 through 129 as if fully set forth herein.




                                             60
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 61 of 77 PageID 565




       144. Defendant owned and operated the Orlando Facility, and caused

 discharges of the contaminants described herein, and polluting conditions which are

 prohibited by Fla. Stat. §§ 376.30, 376.302 et seq.

       145. Defendant discharged hazardous substances, petroleum, petroleum

 products, and solvents, as described herein, in violation of Fla. Stat. §§ 376.30,

 376.302 et seq.

       146. Defendant’s discharges of contaminants, hazardous substances,

 solvents, petroleum, petroleum products, and creation of polluting conditions, in

 violation of Fla. Stat. §376.30 et seq., caused the emissions of toxic substances to

 nearby homes.

       147. As a direct and proximate result of Defendant’s ultrahazardous activity,

 Plaintiff Grayson and the Homeowners Class have experienced a diminution in the

 value of their Real Property and a loss of the use and enjoyment of their Real Property

 and residences.

       148. Plaintiff Grayson and the Homeowners Class therefore seek damages

 for the diminution in value of their Real Property and for the loss of the use and

 enjoyment of their Real Property and residences as caused by Defendant’s toxic

 emissions.

       149. Defendant Lockheed Martin is jointly liable for all damages sought by

 the Homeowners Class.


                                           61
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 62 of 77 PageID 566




       150. By reason of the foregoing, Defendant is strictly liable to Plaintiff

 Grayson and the Homeowners Class for compensatory damages resulting therefrom,

 together with interest, costs of suit, attorneys’ fees, and all such other relief as the

 Court deems proper. Plaintiff Grayson and the Homeowners Class are also entitled

 to declaratory relief as set forth in the Request for Relief.

                         COUNT III—PUBLIC NUISANCE
         (On behalf of Plaintiff Phyllis Grayson and the Homeowners Class)

       151. Plaintiff Grayson repeats, realleges, and incorporates by reference the

 allegations contained in paragraphs 1 through 129 as if fully set forth herein.

       152. The interference with the enjoyment and value of private property rights

 is a special injury justifying a suit by a private individual to enjoin the nuisance.

       153. By unreasonably and recklessly using, storing, transporting, handling,

 disposing, and emitting toxic wastes at its Orlando Facility, Defendant is maintaining

 a place that tends to annoy the community or injure the health of the surrounding

 community.

       154. By unreasonably and recklessly using, storing, transporting, handling,

 disposing, and emitting toxic wastes at its Orlando Facility, Defendant is maintaining

 a place where the laws of the State of Florida are violated.

       155. By unreasonably and recklessly using, storing, transporting, handling,

 disposing, and emitting toxic wastes at its Orlando Facility, Defendant has interfered


                                            62
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 63 of 77 PageID 567




 with the enjoyment and value of Plaintiff Grayson’s and the Homeowners Class’s

 private property rights.

       156. Plaintiff Grayson and the Homeowners Class are entitled to the

 enjoyment and value of their private property rights.

       157. Plaintiff Grayson and the Homeowners Class have the right to enjoy

 their private property rights without nearby property owners emitting large and

 dangerous levels of contamination.

       158. Defendant has substantially and unreasonably infringed upon and

 transgressed the rights described in this paragraph.

       159. At all times relevant hereto, Defendant knew these toxic wastes to be

 hazardous and harmful to human beings.

       160. Defendant knew or should have known that the levels of toxic wastes

 emitted at its Orlando Facility would have a deleterious effect upon the health, safety,

 and well-being of the surrounding community.

       161. Burgeoning       public    awareness     of   Defendant’s    conduct     and

 contamination has caused public fear that negatively impacts the market value of

 properties owned by Plaintiff Grayson and the Homeowner’s Class. This, along with

 Plaintiff Grayson’s and the Homeowners Class Member’s duty to disclose the nearby

 presence of dangerous levels of contamination to prospective purchasers of their




                                           63
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 64 of 77 PageID 568




 properties, has resulted in a permanent diminution in the value of properties owned

 by Plaintiff Grayson and the Homeowners Class Members.

       162. As a proximate result of Defendant’s operation of its Orlando Facility,

 Defendant has caused a diminution in the value of Plaintiff Grayson’s and the

 Homeowners Class’ property rights.

       163. Defendant Lockheed Martin is jointly liable for all damages sought by

 the Homeowners Class.

       164. Defendant’s conduct was willful, wanton, and in reckless disregard for

 the rights of others, including Plaintiff Grayson and the Homeowners Class, and

 punitive damages are thus warranted.

       165. By reason of the foregoing, Defendant is liable to Plaintiff Grayson and

 the Homeowners Class for compensatory and punitive damages, in amounts to be

 proved at trial, together with interest, costs of suit, and all such other relief as the

 Court deems proper. Plaintiff Grayson and the Homeowners Class are also entitled

 to declaratory and injunctive relief as set forth in the Request for Relief.

                        COUNT IV—PRIVATE NUISANCE

       (On behalf of Plaintiff Phyllis Grayson and the Homeowners Subclass)

       166. Plaintiff repeats, realleges, and incorporates by reference the

 allegations contained in paragraphs 1 through 129 as if fully set forth herein.




                                            64
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 65 of 77 PageID 569




       167. At all times relevant hereto, Defendant knew its toxic wastes to be

 hazardous and harmful to human beings.

       168. Defendant’s unreasonable and reckless storage, use, transport, handling,

 disposal and emission of toxic wastes from its Orlando Facility constituted a

 substantial and unreasonable interference with Plaintiff’s and Class Members’

 interests and rights of reasonable use and enjoyment of their Real Property.

       169. Defendant’s unreasonable and reckless storage, use, disposal and

 emission of toxic wastes from its Orlando Facility constituted negligent or reckless

 conduct.

       170. Defendant’s unreasonable and reckless storage, use, disposal and

 emission of toxic wastes from its Orlando Facility was an ultrahazardous or

 abnormally dangerous condition or activity and thus constitutes an absolute nuisance,

 or nuisance per se, for which Defendant is strictly liable.

       171. Burgeoning public awareness of Defendant’s unreasonable conduct and

 contamination has caused public fear that negatively impacts the market value of

 properties owned by Plaintiff Grayson and the Homeowner’s Class. This, along with

 Plaintiff Grayson’s and the Homeowners Class Member’s duty to disclose the nearby

 presence of dangerous levels of contamination to prospective purchasers of their

 properties, has resulted in a permanent diminution in the value of properties owned

 by Plaintiff Grayson and the Homeowners Class Members.


                                           65
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 66 of 77 PageID 570




       172. Defendant Lockheed Martin is jointly liable for all damages sought by

 the Homeowners Class.

       173. Defendant’s conduct was willful, wanton, and in reckless disregard for

 the rights of others, including Plaintiff and Class Members, and punitive damages are

 thus warranted. Plaintiff and Class Members are also entitled to declaratory and

 injunctive relief as set forth in the Request for Relief.

                            COUNT IV—NEGLIGENCE
         (On behalf of Plaintiff Phyllis Grayson and the Homeowners Class)

       174. Plaintiff Grayson repeats, realleges, and incorporates by reference the

 allegations contained in paragraphs 1 through 129 as if fully set forth herein.

       175. Defendant owed Plaintiff Grayson and the Homeowners Class a duty to

 operate its Orlando Facility in a manner which would not cause Plaintiff Grayson or

 the Homeowners Class injury or harm. Plaintiff Grayson and the Homeowners Class

 were foreseeable victims located within the scope of the risk created by the

 Defendant’s unreasonable and reckless conduct.

       176. Defendant negligently breached its duty of care by mismanaging toxic

 contaminants at its Orlando Facility in a way that would cause severe and widespread

 contamination by emitting dangerous levels of toxic wastes from its Orlando Facility,

 failing to take steps to minimize or eliminate the release of toxic wastes from its

 Orlando Facility, failing to utilize alternative processes that would not result in


                                            66
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 67 of 77 PageID 571




 widespread contamination of the release of toxic wastes, failing to use proper

 materials in constructing the facility, failing to institute proper procedures and

 training, releasing toxic wastes into a heavily populated community, and further

 increasing the number of people exposed to its contamination by selling parcels near

 and of the Orlando Facility for redevelopment.

       177. Defendant owed Plaintiff Grayson and the Homeowners Class a duty of

 reasonable care commensurate with the risk of operating the Orlando Facility.

       178. Defendant negligently breached its duty by, among other things:

                  a. Filling crude trenches and ponds with toxic wastes;

                  b. Transporting toxic wastes through defective lines, piping

                     systems, and broken concrete troughs;

                  c. Draining toxic wastes directly onto soil;

                  d. Emitting dangerous amounts of toxic wastes into the air;

                  e. Failing to employ safe methods to adequately control, reduce, or

                     eliminate toxic waste emissions from its Orlando Facility;

                  f. Failing to use alternative practices and procedures which would

                     not result in the emission of toxic wastes into neighboring

                     communities;

                  g. Emitting dangerous amounts of toxic wastes into a populated

                     area;


                                          67
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 68 of 77 PageID 572




                  h. Failing to warn neighboring residents and workers that they

                        were being exposed to toxic wastes and of the consequent risks

                        of disease the residents and workers acquired because of that

                        exposure;

                  i. Failing to take steps to minimize or eliminate the release of toxic

                        wastes, by failing to utilize alternative procedures that would not

                        result in the release of toxic wastes;

                  j. Failing to install closed loop treatment technologies which

                        would contain toxic wastes in sealed containers;

                  k. Failing to use proper materials in constructing and maintaining

                        the Orlando Facility; and

                  l. Failing to institute proper procedures and training to prevent

                        releases of toxic wastes.

       179. As a direct and proximate result of Defendant’s negligence, Defendant

 emitted toxic substances near homes and businesses, posing a high degree of risk to

 the surrounding community, including Plaintiff Grayson, the Homeowners Class, and

 their Real Property.

       180. As a direct and proximate result of Defendant’s negligence, Plaintiff

 Grayson and the Homeowners Class have experienced a diminution in the value of




                                             68
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 69 of 77 PageID 573




 their Real Property and a loss of the use and enjoyment of their Real Property and

 residences.

       181. Burgeoning       public   awareness     of   Defendant’s     conduct    and

 contamination has caused public fear that negatively impacts the market value of

 properties owned by Plaintiff Grayson and the Homeowner’s Class. This, along with

 Plaintiff Grayson’s and the Homeowners Class Member’s duty to disclose the nearby

 presence of dangerous levels of contamination to prospective purchasers of their

 properties, has resulted in a permanent diminution in the value of properties owned

 by Plaintiff Grayson and the Homeowners Class Members.

       182. Plaintiff Grayson and the Homeowners Class therefore seek damages

 for the diminution in value of in their Real Property and for the loss of use and

 enjoyment of their Real Property.

       183. Defendant Lockheed Martin is jointly liable for all damages sought by

 Plaintiff Grayson and the Homeowners Class.

       184. At all times relevant, Defendant owed a duty to refrain from willful,

 wanton, reckless and outrageous conduct and/or conduct which exhibited an utter

 indifference and/or conscious disregard to the health, safety, property, and well-being

 of Plaintiff Grayson and the Homeowners Class.

       185. Upon information and belief, Defendant was, at all times relevant, aware

 that the toxic wastes it was storing, handling disposing and emitting at its Orlando


                                           69
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 70 of 77 PageID 574




 Facility were highly carcinogenic, capable of causing debilitating diseases, and/or

 otherwise harmful to humans.

       186. Upon information and belief, Defendant was, at all times relevant, aware

 of the considerable health risks associated with the mismanagement and emissions of

 its toxic wastes at the Orlando Facility, including the risk of causing various forms

 of cancer and other debilitating diseases in the surrounding population.

       187. Upon information and belief, Defendant was, at all times relevant, aware

 that its handling, storage, use, disposal, and treatment of toxic wastes at the Orlando

 Facility actually resulted in the unreasonably dangerous emissions of toxic wastes

 into the surrounding communities and near homes and businesses, which posed a

 high degree of risk to Plaintiff Grayson, the Homeowners Class, and their Real

 Property.

       188. Defendant’s failures in these and other respects in the face of actual

 knowledge regarding the risks of unreasonable levels of toxic contamination

 constitutes willful, wanton, reckless and outrageous conduct, and demonstrates an

 utter indifference and/or conscious disregard to the health, safety, and well-being of

 Plaintiff Grayson and the Homeowners Class.

       189. Defendant’s conduct was willful, wanton, and in reckless disregard for

 the rights of others, including Plaintiff Grayson and the Homeowners Class, and

 punitive damages are thus warranted. Plaintiff Grayson and the Homeowners Class


                                           70
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 71 of 77 PageID 575




 are also entitled to declaratory and injunctive relief as set forth in the Request for

 Relief.

                      COUNT V—MEDICAL MONITORING

               (On behalf of Plaintiffs and the Medical Monitoring Class)

       190. Plaintiffs repeats, realleges, and incorporates by reference the

 allegations contained in paragraphs 1 through 129 as if fully set forth herein.

       191. Plaintiffs and Members of the Medical Monitoring Class have been

 significantly exposed to levels of toxic contaminants and proven hazardous

 substances that are far higher than normal background levels. These toxic wastes

 include dangerous carcinogens that have been proven to cause cancer in humans, and

 substances which cause numerous other debilitating illnesses.

       192. Plaintiffs and Members of the Medical Monitoring Class came into

 direct contact with, and consumed, these toxic contaminants due to Defendant’s

 negligence.

       193. As a proximate result of their exposure to these toxic contaminants,

 Plaintiffs and Members of the Medical Monitoring Class have a significantly

 increased risk of contracting serious latent disease, including several different types

 of cancer and other debilitating diseases. These increased risks make periodic

 diagnostic medical examinations reasonably necessary.




                                           71
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 72 of 77 PageID 576




       194. Monitoring procedures exist that makes early detection of these diseases

 possible. The prescribed monitoring regime for these diseases are different than those

 normally recommended in the absence of toxic exposures and are reasonably

 necessary according to contemporary scientific principles.

       195. These measures are essential to preventing and/or mitigating long-term

 health consequences that will be borne by Plaintiffs and Members of the Medical

 Monitoring Class, through no fault of their own, due to Defendant’s actions in

 exposing Plaintiffs and Members of the Medical Monitoring Class to dangerous

 chemicals.

       196. In some cases, these medical monitoring measures are likely to prove

 life-saving.

       197. As a result, the Court should establish a court supervised and

 administered trust fund and medical monitoring regime to compensate Plaintiffs and

 Members of the Medical Monitoring Class for their economic damages.

       198. Defendant Lockheed Martin is jointly liable for all damages sought by

 Plaintiffs and Members of the Medical Monitoring Class.

                             REQUEST FOR RELIEF

       WHEREFORE, Plaintiffs, individually and on behalf of all Members of the

 Classes proposed in this Complaint, respectfully request that the Court enter

 judgment in their favor and against Defendant as follows:


                                          72
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 73 of 77 PageID 577




          1. For an Order certifying the Classes, as defined herein, and appointing

             Plaintiffs and their counsel to represent the Classes;

          2. For an award of declaratory and other equitable relief as is necessary

             to protect the interests of Plaintiffs and Members of the Classes;

          3. For a declaration that Defendant acted with negligence, gross

             negligence, and/or willful, wanton, and careless disregard for the

             health, safety, and property of Plaintiffs and Members of the Classes;

          4. For injunctive relief as is necessary to protect the interests of Plaintiffs

             and Members of the Classes, including without limitation and

             injunction that Defendant refrain from continuing to emit toxic wastes

             from the Orlando Facility.

          5. For an injunction prohibiting Defendant from:

                a. Filling unlined trenches and ponds with toxic wastes;

                b. Transporting toxic wastes through defective lines, piping

                    systems, and broken concrete troughs;

                c. Draining toxic wastes directly onto soil;

                d. Emitting dangerous amounts of toxic wastes into the air;

                e. Failing to employ safe methods to adequately control, reduce, or

                    eliminate toxic waste emissions from its Orlando Facility;




                                          73
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 74 of 77 PageID 578




                f. Failing to use alternative practices and procedures which would

                   not result in the emission of toxic wastes into neighboring

                   communities;

                g. Emitting dangerous amounts of toxic wastes into a populated

                   area;

                h. Failing to warn neighboring residents and workers that they

                   were being exposed to toxic wastes and of the consequent risks

                   of disease the residents and workers acquired because of that

                   exposure;

                i. Failing to take steps to minimize or eliminate the release of toxic

                   wastes, by failing to utilize alternative procedures that would not

                   result in the release of toxic wastes;

                j. Failing to install closed loop treatment technologies which

                   would contain toxic wastes in sealed containers;

                k. Failing to use proper materials in constructing and maintaining

                   the Orlando Facility; and

                l. Failing to institute proper procedures and training to prevent

                   releases of toxic wastes.




                                        74
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 75 of 77 PageID 579




        6.    For an injunction that Defendant pay for a testing and monitoring

              protocol to test each property and its drinking water for the properties

              belonging to the members of the Class.

        7.    For an award of damages, including nominal and compensatory

              damages, and other amounts as allowed by law and in an amount to be

              determined;

        8.    For the Court to supervise and administer a medical monitoring program

              and trust fund;

        9.    For an award of punitive damages as allowed by law and in an amount

              to be determined;

        10.   For an award of attorneys’ fees, costs, and litigation expenses, as

              allowed by law;

        11.   For prejudgment interest on all amounts awarded; and

        12.   For injunctive and declaratory relief, under Rule 23(b)(2) and (c)(4)

              and as otherwise allowed by law, including,

                 a. Injunctive relief under 23(b)(2) as necessary and appropriate to

                    prohibit Defendant’s toxic emissions; and

                 b. Issue certification under Rule 23(c)(4) as necessary and

                    appropriate to provide declaratory relief as to each element of

                    each cause of action alleged herein (Strict


                                         75
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 76 of 77 PageID 580




                     liability/ultrahazardous activity, strict liability/Fla. Stat.

                     §376.313; public nuisance; negligence; willful and wanton

                     conduct; medical monitoring).

       14.   Such other and further relief as this Court may deem just and proper.

                          DEMAND FOR JURY TRIAL

       The undersigned hereby demands a jury trial as to all issues so triable.


 Date: March 24, 2021                            /s/ Frank M. Petosa
                                                 Frank M. Petosa
                                                 FL Bar No. 972754
                                                 MORGAN & MORGAN, P.A.
                                                 COMPLEX LITIGATION GROUP
                                                 8151 Peters Road, 4th Floor
                                                 Plantation, FL 33324
                                                 fpetosa@ForThePeople.com
                                                 P: (954) 327-5366
                                                 F: (954) 327-3018

                                                 T. Michael Morgan
                                                 FL Bar No. 62229
                                                 MORGAN & MORGAN
                                                 20 N Orange Ave., Suite 1600
                                                 Orlando, FL 32801
                                                 mmorgan@ForThePeople.com
                                                 P: (407) 418-2031
                                                 F: (407) 245-3384

                                                 Rene F. Rocha*
                                                 MORGAN & MORGAN
                                                 COMPLEX LITIGATION GROUP
                                                 400 Poydras St., Suite 1515
                                                 New Orleans, LA 70130
                                                 rrocha@ForThePeople.com
                                                 P: (954) 318-0268

                                            76
Case 6:20-cv-01770-RBD-GJK Document 60 Filed 03/25/21 Page 77 of 77 PageID 581




                                           F: (954) 327-3018

                                           Michael F. Ram*
                                           mram@forthepeople.com
                                           Marie N. Appel*
                                           mappel@forthepeople.com
                                           Ra O. Amen**
                                           ramen@forthepeople.com
                                           MORGAN & MORGAN
                                           COMPLEX LITIGATION GROUP
                                           711 Van Ness Avenue, Suite 500
                                           San Francisco, CA 94102
                                           Telephone: (415) 358-6913
                                           Facsimile: (415) 358-6923

                                           *Pro Hac Vice

                                           **Pro Hac Vice Pending

                                           Attorneys for the Plaintiff




                                      77
